UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re: Case No. 20-10135-KHT
Jill S Hanauer xxx-xx-4003, Chapter 7
Debtor

 

Bank of the West, its successors and/or
assigns
Movant,

VS,

Jill S Hanauer xxx-xx-4003;
and Tom H. Connolly, Trustee,
Respondents.

 

 

MOTION FOR RELIEF FROM AUTOMATIC STAY

Bank of the West, its predecessors, successors and/or assigns, ("Movant"), by and through its
attorney, Christopher A. Young, respectfully moves that this Court, pursuant to 11 U.S.C. §362(d),
enter Orders as more fully described below, granting relief from the Automatic Stay provisions of 11
U.S.C. §362(d) and in support thereof states the following:

1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §157, and the
related procedural Orders entered by the United States District Court of Colorado.

2. On January 8, 2020, the Debtor filed a petition for relief under 11 U.S.C. Chapter 7 of
the United States Bankruptcy Code.

3. The Debtor is indebted to Movant pursuant to a Colorado Gold Equity Choice Credit
Agreement (“Note”) secured by a Second Deed of Trust.

4. The property identified under said documents from which Movant has a valid lien and
security interest is described as follows:

LOT 29 EXCEPT THE NORTH 7.5 FEET THEREOF AND THE NORTH %
OF LOT 28, EXCEPT THE REAR 6 FEET OF SAID LOTS, BLOCK 238,
CAPITOL AVENUE SUBDIVISION, CITY AND COUNTY OF DENVER,
STATE OF COLORADO.

FOR TITLE REFERENCE, SEE DEED IN DOCUMENT #2016177750
1
Also known as: 1143 Harrison St, Denver, CO 80206.

5. Movant has a valid lien and security interest in said property as evidenced by copies
of the Note and properly recorded Deed of Trust attached hereto as Exhibits A and B.

6. In addition to Movant’s lien, the property is encumbered by a senior lien in favor of
Wells Fargo in the approximate amount of $458,184.52, a third lien in favor of Joe Hanauer in the
approximate amount of $148,276.30, and a judgment lien in favor of Bank of the West in the
approximate amount of $235,965.92, as evidenced by Debtor’s Schedule D.

7. The Debtors are currently in default under the terms of said documents and under the
terms of the Bankruptcy. The Debtors owe Secured Creditor an outstanding principal balance of
$83,961.96, plus applicable interest, penalties, fees and costs, totaling $93,015.92. The Debtors have
not made the agreed upon payments for the months of February 2019 thru January 2020, plus
attorney fees/costs of $1,131.00, A payment history is attached hereto as Exhibit C and made a part
hereof.

8. Movant requests that the automatic stay be terminated with respect to said property
for cause, including lack of adequate protection of Movant’s interest in said property.

9. The commercially reasonable value of the Property is approximately $690,000.00, as
evidenced by the Debtor’s Schedules A/B and D, attached hereto as Exhibit D and made a part
hereof.

10. | The Debtor has no equity in the Mortgaged Premises, as the sum of the encumbrances
on the Mortgaged Premises exceeds the fair market value by $245,442.66, and this property is not
necessary for an effective reorganization. See 11 U.S.C. §362(d)(2)(a).

11. For the above and foregoing reasons, Movant asserts cause exists sufficient to waive
the requirement of Bankruptcy Rule 4001(a)(3), therefore allowing an Order to be effective upon
this Honorable Court’s signature.

12. On January 17, 2020, as evidenced by the Affidavit pursuant to the Service Member
Civil Relief Act of 2003, Laura Robles of Prober & Raphael (Movant’s California Counsel), being
first duly sworn and over the age of 18, performed a search on the Department of Defense
Manpower Data Center (DMDC) information data banks. Said data banks did not possess any
information indicating that the Debtor is currently on active duty as to all branches of the Military.
A copy of the Military Status Report is attached hereto as Exhibit E.

WHEREFORE, the Movant prays:

That as provided under 11 U.S.C. §362(d), this Court grant relief from the automatic stay
against the Respondent(s) to allow the Movant to foreclose on and/or take possession and control of
said property described above, and pursue statutory and other available remedies.

2
For an Order that, in addition to foreclosure, permits activity necessary to obtain possession
of said collateral; therefore, all communications sent by Movant in connection with proceeding
against the property including, but not limited to, notices required by state law and communications
to offer and provide information with regard to a potential Forbearance Agreement, Loan
Modification, Refinance Agreement, Loss Mitigation Agreement, or other Loan Workout, may be

sent directly to Debtors.

For such further relief as this Court deems appropriate.

  
   

Date: February 5, 2020

 

Phone 30333-1252
Fax 303-399-3963

cyoung@cylgpe.com
B.604-028.NF
COLORADO GOLD EQUITY CHOICE CREDIT AGREEMENT AND
DISCLOSURE

  
  
 

  

  
 

= Tae Paes He MA cal
4 ‘ e GREDACTED UREDACTED
References In the baxes above aré for our uae only and do not limit tha plicabllily of this document to any particular loan

 

Any item above containing '**?"' has been om ‘ed due to text length limitations.

 

 

Borrower: JILL S HANAUER Lender: BANK OF THE WEST
44143 HARRISON ST CHERRY CREEK
DENVER, CO 90206 2 STEELE STREET
DENVER, CO 80206-5728
(303) 331-3500
CREDIT LIMIT: $84,000.00 DATE OF AGREEMENT: December 12, 2016

Introduction. This COLORADO GOLD EQUITY CHOICE CREDIT AGREEMENT AND DISCLOSURE ("Agreemant") gavems your line of credit (the
"Sredit Line” or tha "Credit Line Account”) Issued through BANK OF THE WEST. In this Agreement, the words "Borrower," "you,” “your," and
“Applicant* mean each and every person who signs this Agreement, including all Gorrowers named above. The words "we," "ws," “our,” and
“Lander mean BANK OF THE WEST. You agreo to the following terms and-conditions} :

Promise to Fay. ‘You promise to pay BANK OF THE WEST, or order, the total of all credit advences and FINANCE CHARGES, together with all
costs and expenses for which you sre responsible under this Agreement or under the “Deed of Truat® which eacures your Credit Une. ‘You will
pay your Credil Line according to the payment terms set forth below. if thara ic mare than one Borrower, sach Is jointly and severally “able on
this Agreement. This means wa can fequire any Borrower to pay ail amounts due undor this Agrosment, Including credit advances made to an
Sorrower. Each Sorrowor authorizes any other Borrower, on his or her signature atoné, to cancat the Crodit Lino, te request and recelve crad
advances, and to do all other things nocossury to carry out the terms ofthis Agreamont, We can release any Borrower from rosponaihitity under
thls Agreement, and the othars will romain responsible.

Term. The term of your Cradil Line will begin a9 of tha dale of this Agreement ("Opening Date} and will continua unti December 16, 2048
("Maturity Date”). Ail indebtedness under this Agreement, If not slready peld pursuant to the payment provisians below, will be due and
payable upon maturity. The draw partod of your Gredit Line will beain on December 16, 2016 (the "Effective Disbursement Date") and will
continue aa follawa: 10 years from the date of account opening, You may obtain credit advances during this perlod ("Draw Period"), After the
Draw Perlod ends, the repayment parlod will begin and you will no longer be able to oblaln cradil advances. The tangth of the repayment pertod
Ig ag follows: fram 12 to 240 months from the end of the draw period. You agree that we may renaw or extend ihe period duting which you
may oblaln csedit advances ar make payments. You further agree that we may renew or extend your Credit Line Account.

Minimum Payment. Your "Regular Payment” will equal the amount of your socrued FINANGE CHARGES or $100.00, whichever ta greater
(‘Firat Peyment Stream"). You will make 120 of these payments. Your payments will be due monthly, Your "Minimum Payment" will he the
Reguior Payment, plus any amount past due and ail other charges. An increase in the ANNUAL PERCENTAGE RATE may Increase the amount
of your Raguiar Payment. The Minimum Payment during the Firat Payment Strram may not reduce the principal that is outstanding on your
Credit Line.

After complation of the First Paymant Stream, your "Regular Payment" will be based on your outstanding balance as shown batow or $100.00,
whichever Is greater (Second Payment Stream), Yaur payments will be due monthly,

Bangs. of Balentens Numbar of Payments Amortization Period
$8,098.08 and Under - 120 420 paymania
$10,000.00 - $49,009.08 4180 480 payments
$60,000,00 and Above 240 240 payments

Your "Minimum Payment" wilt be the Regular Payment, plus any amount past due and all other charges.

A change in tha ANNUAL, PERCENTAGE RATE can cause the balance to be repaid more quickly or more afowly. When rates dacrause, less
intarast ia due, eo more of the payment repays the principal balance. When rates increase, more interest is due, sa lees of tha paymant repays
the principal balance, ff this happens, we may adjust your payment a& follows: your payment may Se increased by the amount necessary to
repay the belance by the end of this payment stream. Each tine the ANNUAL PERCENTAGE RATE changes, we will review the effact the
change hes on your Oredit Lino Account to see if your yment is aufficient to pay the balance by tha Maturity Date. if it le not, your payment
will be Increased by an amount necessary to repay the balance by the Maturity Date.

in any avent, If your Credit Line batance fats below $100.00, you agree to pay your balance in full, You agree ta pay not fess than the’
Minimum Payment on or before the dué date indicated on your periodic billing statement,

How Your Payments Are Applied, Unless otherwise agreed ar required by applicable law, payments and other credits will be applled ta Interest,
unpald principal, other charges then late charges.

Receipt of Paymonts, All payments must be made in U.S. dotlara and must be racelved by us consistent with any payment inalructions provided
on or with your periodic billing statement. Ifa payment ls mada consistent with our payment instructions but received after 5:00 P.M, Mountain
Time on @ business day, we will apply your payment to your Credit Line on the next husinags day.

Cradit Limit, ‘This Agreement cavers 9 revolving Hise of cradit for ihe principal amount of Eighty-four Thousand & 00/700 Dollars ($84,000.00),
which will be your "Credit Limit" under this Agreement, During the Draw Period we will honor your request for crodit advances aubject to the
section below on Lender's Rights, You may borrow agalasi the Gredit Line, repsy any portion of the amount borrowed, and fa-borrow up to the
amount of the Credit Limit. Your Credit Limtt ie the maximum amount you may have outstanding at any one time. You agree not to attempt,
request, of oblain @ credit advance that will make your Credil Line Account balance exceed your Credil Limit. Your Credit Limit will not be
Increased shoutd you overdraw your Credit Line Account. {f you axcaad your Credit Limit, you agree to repay immediately the amount by which
your Cradit Line Account exceeds your Credit Limit, even if we have not vet baled you, Any oredit advances In excess of your Credit Limit will
not be secured dy the Deed of Trust covering your principal dwelling.

Charges to your Grodit Line. We may charge your Credit Ling to pay other feea and costs that you are obligated to pay under this Agreement,
the Deed of Trust or any other document related to your Credit Line, in addition, we may charge your Cradil Line for funds required for
continuing Insurance coverage as dascribed in the paragraph titled “insurance” below or aa dascribed in the Daed of Trust for this iransaction,
We may alae, st cur option, charge your Credil Lina to pay any coata or expenses to prolect or perfect cur security Intereal in your principal
dwalling. These coste or expenses Include, without limitation, poyments to cure defauila under any existing llens on your principal dwelling. if

EXHIBIT A

    
  
 

 
  

 
COLORADO GOLD EQUITY CHOICE CREDIT AGREEMENT AND DISCLOSURE
Loan No; . (Continued) Page 2

you do not pay your property taxes, we may charge your Credit Line and pay the dalinquent taxes. Any amount 60 charged to your Credit Line

will be e credit advence and will dacrease tha funds available, if any, undar the Gradit Line. However, wa have no abfigation to provide any of

the credit advances ‘aferred to in thia paragraph.

oa Advences. Beginning an the Effective Disbursement Date of thla Agreement, you may obtain credit advances under your Credit Line as
jowa:

Credit Line Checks, Writing a preprinted "Check" that we will supply to you.

Telephena Requast. Requesting a credit advance from your Credit Line to be applied to your designatec account by telephone, Except for
angactlane eavered by the fedaral Electronic Fund Transfers Act and unless otherwise agreed in your deposit account agraarment, you
acknowledge and yau ograa thal wa do not accept responsibility for the authenticity of telephone Inetructions and that we wil] not be lable
for any losa, expense, of cos! arising out of any telephana request, inctuding any fraudulent or unauthorized tolaphone raquast, when acting
upon such Instructions befleved ta ba ganuine.

Requests In Parson. Requesting a credit advance In person at any of ur authorized locations.

if thera Is more then one person authorized to use this Credit Line Account, you agree not to give us conflicting instructions, such as one
Borrower telling us nol to giva advances to the other.

Limitations on the Use of Chacks. We reserve tha right nat to honor Checks in the following circumstances:
Crodit Limit Vielation. Your Cred Limit has bean or would be excaeded by paying the Chack.

Post-dated api Your Check a post-dated, If a post-dated Check Is pald and as a result any othér check Is retumed or not pald, we are
nol respons!

Stotan Chacks. Your Ghecks have been reported inst of stolen.
Unauthorized Signatures, Your Check is not signed by an “Authorized Signer” as defined Delaw.
Tarmjaation or Suspension. Your Credit Une has been terminated of suspended as provided in this Agreement or could be If we pald the

Traneaation Viotation, Your Check [8 less than the minimum amount required hy this Agreement or you are In violation of any other
Irangaction requirement or would be if we pald the Check.

Other Rastriction, Credit Line Checks may not be used to make payments an the Equity Cheice Account

If we gay ony Gheck under these conditians, you must repay us, subject to applicable laws, for the amount of the Check, The Check itself wilt
be evidence of your debt to us together with this Agreement. Our lability, If any, for wrongful dishonor of a check is limited to your actual
damages, Dishonor for any reason as provided In th Agteement la not wrongful dishonor, We may choose not to return Checks along with
your periodic billing statements; hawever, your use of each Check will be reflected on your periodic statemant as a crédlt advance. Wa do nat
*“gartify’ Checks drawn on your Credit Line. .

Transaction Roquiraments, The following transaction timitatlans will apply to the use of your Credill Lina;

Credit Lina Chock, Telaphane Request and In Peracn Request Limliations. The fallowing transaction limitations will apply to your Credit
Line and the welling of Checks, requesting an advance by telephone and requesting an advance in person,

Minimum Advance Amount. The minimum amount of any credit advance that can be made on.your Credit Line le $100.00. This
means any Check muat be written for al least ihe minimum advance amount,

Cthor Transaction Requiraments, Credit Lina Checks may not be used to maka payments on the Equity Chalee Acaount,

Limitation on All Aecass Doviees. You may not use any access devica, whether dascribad above or added In the future, for any illegal or
unlawful transaction, and we may decline to autharize eny transaction that we belleva poses an undue tisk of illegality or uniawfulness,
Notwithstanding the foregoing, wa may collect on any debt arising aut of any illagal or unlawiul trangeciion.

Authorized Signers. The werda "Avthorized Signer” on Checks os used in this Agreement mean and include each person wha (a) signs the
application for thla Credit Line, (6) signs this Agreement, or {c) hes executed a separate signaturs authorization card for the Credh Line

Account.

Losi Checks. i you fose your Checka or If someone is using them without your permiasion, you agree to fet us know Immediately, The fastest
way to notify us is by calling us at (303) 334-3600. You also can notify us at our addresa shown at the beginning of thls Agreement.

Future Credit Line Services. Your application for this Credil Line algo aerves a9 a request to recelve any new services (such as access devices)
which may he avallabip at some future lima es one of our services in connection with this Gredit Lina. You understand that this request [s
voluntary and that you may refuse any of these new services al the lime they are offered. You further understand (hal the terms and conditions
of thla Agreement will govem any transactions made pursuant to any of thase new services.

Collateral, You acknowledga this Agreement Is secured by the following collaterat deseribed in the security Instrument Hated herain: a Deed of
Trust dated Dacember 12, 2016, to tha Public Trustea for the benellt of us on real property located in CENVER County, Stata of Colorade.

Insurance. You must obtain insurance an the Property securing this Agreamant that Is reasonably satisiactory to us, You may obtain property
insurance through any company of your choice that la reasonably satlefactary to us. You have the option of providing any Insurance required
under this Agreement through an existing pollay or a polley independently obtained and pald for by you, aubject to our right, for reasonable
cause before credit is extended, to decline any Insurance provided by yau. Subjact to applicable law, lf you fail lo ebtein ar maintain Insurance
aa required in the Deed of Trust, we may purchase insurance to protect our own Intereat, add the pramlum to your balance, pirave any other
remedies available to us, of do any one of more of thaas things.

Perlodte Statomente. ff you have s balance owing an your Gredit Line Account or have any account activity, we will send you a periodic
giatament, unleas prohibited hy applicable law. It will show, among ather things, credit advances, FINANCE CHARGES, other charges,
payments made, other credits, your "Previous Balance,” and your “New Balance." Your slatement also will identify the Minimum Payment you
must make for that dilling period and the date ii [s dua.

whan FINANCE CHARGES Begin to Accrue. Periodic FINANCE CHARGES for credit advances under your Credit Line will begin to accrue on the
date credit advances are posted to your Credit Line. There Is no “free rida period" which would allow you to avold a FINANGE CHARGE on your
Credit Line credit advances.

Method Used to Determine ths Balance on Which the FINANCE CHARGE Will Bo Computed, A dally FINANCE CHARGE will be Imposed on all
credit advances made under your Credit Line imposed from the date of each credit advance based on the “average dally balance” methad, To

 
COLORADO GOLD EQUITY CHOICE CREDIT AGREEMENT AND DISCLOSURE
Loan No: « (Continued) Page 3

ges the average dally balance, we take the beginning dalance of your Credit Line Account each day, add any new adyances and subtract any
paymenia or cradita and any unpaid FINANCE CHARGES. This gives ua a daily batance, Then, we add up ail the daily balances for the billing
cycle and divide the total by the number of days in ihe billing cycle. This gives us the "average daily balance.”

Mathod of Determining the Amount of FINANCE CHARGE, Any FINANCE CHARGE is determined by applying the “Pariadic Rate" to the balance
deserbed herein, Then we rauitipty by the number of days in the billing cycle, This is your FINANCE CHARGE caleviated by applying a Perlodic
Rats,

Periodic Rate and Corresponding ANNUAL PERCENTAGE RATE. We will determing the Periodic Rate and the corresponding ANNUAL
PERCENTAGE RATE a¢ follows, We start with an independent index which is the PRIME RATE AS PUBLISHED IN THE WESTERN EDITION OF
THE WALL STREET JOURNAL {the Index"). We will use the most recent index value available to us as of the last business day of each month
to determine whether the next biling cycle is subject to any ANNUAL PERCENTAGE RATE édjustment. The Index is not necessarily the lowest
rata charged by us on our loans. If the Index becomes unavailaite during the term of this Credit Line Account, we may designote a substitute
index afler notice to you. To determine the Perlodio Rate that will apply to your Firat Payment Stream, we add a margin to the valve of tha
index, than divide the velua by the number of days in a year {dally}. To obtaln the ANNUAL PERCENTAGE RATE we muliply the Periedic Rata
by the number of days In a year (daily), Thie result ie the ANNUAL PERCENTAGE RATE for your Firat Payment Stream. To determine the
Parlodig Rata that will apply to yaur Second Payment Steam, we add a margin to the valve of the Index, then divide the valua by the number of
days in a year (dally). To obtein the ANNUAL PERCENTAGE RATE we multiply the Periodic Rate by the number of days in a year (dally), This
ee ANNUAL PERCENTAGE RATE for your Second Payment Stream. Tha ANNUAL PERCENTAGE RATE Includes only interes! and no
other costs. :

The Periodic Rate end the conesponding ANNUAL PERCENTAGE RATE on your Credit Line will Increase or decrease as tha Indax increases or
decreases from time te time. Any increase in the Periodic Rate will take the form of higher payment amounts. Adjuatments to the Periodia Rate
and the comesponding ANNUAL PERCENTAGE RATE rasulling from changes In the Index will take affect monthly. In no event will the Periadia
Rale result In a corresponding ANNUAL PERCENTAGE RATE that Is lass than 3.000% or more than 18,000%, nor wil the Periodic Rate or
corraspondiang ANNUAL PERCENTAGE RATE exceed the maximum rata allowed by applicable law. Today the lndex Ie 3.600% per annum, and
therefore the Initlat Periodic Rate and the eoresponding ANNUAL PERCENTAGE RATE on your Credit Line are as stated below:

Gurront Ratoa for the First Payment Stream

Rango of Balance Margin Addod ANNUAL PERCENTAGE Dally Partodic
or Conditions to Indox RATE .
All Balances 1.240% 4.740% O.C1209%

Currant Ratos for the Second Paymont Straam

Range of Balance Margin Added ANNUAL PERCENTAGE : Daliy Porlodic
x to index RATE ata
Att Balances 3.000% &.500% 0.01781%

Notwithstanding any other provision of this Agreement, wa will mot Chargo intorest on any undisbursed toan proceeds, except ss may be
permitted during any Right of Rexclasion parted.

Gendhiane Undor Which Othar Charges May Go imposed. You agree ta pay all the other fees and charges relaled to your Credit Line ae sel forth
ow:

Annual Fao. A nonrefundable Annual Fee of $75.00 will be charged to your Cradi Line at the following time: Durlng your 13th billing
cycle and every 12th billing cycle thereafter during the Draw Period, There is no annual fee for the first yaar.

Returned Items. You may ba charged $15.00 if you pay your Credit Line obligations with a oheck, draft, or other Item that Is dishonored
for any reason, iniess spplicable law requires a lower charga or prohibits any charge. ;

Feo to Stop Paymant, Your Credit Line Account may be charged $8.00 when you request 4 stop payment on your account,

Late Charge. Your payment will be late if It Is not recetved by us within 10 days after the "Payment Due Date” shown on your periodic
statement. If your payment is late we may charge you 6.000% of the unpaid amount of the payrnent.

Other oer Credit Line Account may be charged the fallawing other charges; Demend Statement Fea. The aroun of this other
charge is: $0.00, i .

Landars Rights. Under this Agreement, we have the fotlowing rights:

Termination and Ascetarstion. We can terminate your Credit Line Account and require you to pay us the entire auistanding balance in one
payment, and charge you certaln fees, If any of the following happen: (1) You commit fraud or make a material misrepresentation at any
tima in connection with this Credli Agreement. This can Include, for example, a false statement about your income, assets, Habilites, or
any other aspects of your financial condition. (2) You do not meet the repayment terns of this Cred Agreement, (3) Your actlon or
Indotion adversely affects the cotateral for ihe plan or our rights In the collatoral, This can Inchude, for example, failure to maintaln required
insurance, waste or destructive use of the dwelling, fallure to pay taxes, death of all persons llable on the account, transfer of title or sale
of the dwelling, creation of e seniar lien on ihe dwelling without our permission, foreclosure by the holder of another fian, or the yee of
funds or the dwelling far prohibkad purposes.
Suspension or Reduction, In addition to any other rights we may have, we can suspend addilional exlensions ef credit or reduce your
Credit Limit during any period in which any of the following are In effect:

(1) The value of your property decines significantly below the property's appraised value for purposes of thls Credit Line Account, This
Includes, for example, # decline such thal the Initia! difference between the Credit Limit and the available equity ls redyced by fifty percent
and may Include a smaiier decline depending on the Individual circumstances.

(2) We rapaonably delleve that you will be unable to fulfil your payment obligations under your Credit Line Account due to a material
change In your financial clroumstances,
{3) You are In default under any material obligations of this Credil Line Account. We consider all of your obligations to be material,

Catagories of material obligations include the events described above under Termination and Acceteration, obligailona to pay fees and
charges, obligaliona aa imitations on the receipt of credit advances, cbligations concerning maintenante er use of the property or

 
COLORADO GOLD EQUITY CHOICE CREDIT AGREEMENT AND DISCLOSURE
Loan No: {Continued} Page 4

 

proceeds, obiigations to pay and perform the terma of any other deed of trust, mortgage or fanse of the praperty, obligations to notify us
ard to provide dacuments or information te us (such as updated financial Information), obligations to comply with applicable faws (such as
zoning restrictians}, and obligations of any comaker,

(4) We pre preciuded by government action from Imposing the ANNUAL PERCENTAGE RATE provided for under this Agreement.

(5) The priarity of our security interest Is sdversely alfacted by government action 16 he extent that the value of the seaurlty Interest fe
tess than one hundred twenty percant (120%) of the Credit Limit.

(6) We have been notified by governmental authority that continued advances may constitute an unsefa and unsound business practice.

Change In Tonns. Wa may make changes to the tennis of this Agreement if you agree to the change In writing at that time, if the change
will unequivocally benefit you throughout the remalnder of your Credil Line Account, or if the change ts insignificant (such as changes
relating to our dala processing systems). If the Index ts no fonger available, we will choose a new index and margin, The new Index will
have an historical movement substantially elmilar to ine original index, and the new index and margin will reauit in an ANNUAL
PERGENTAGE RATE that is substantiatly eimilar to the rate in effect at the Ume the original index becomes unavallable, We may prohibit
additional extensions of credit or reduce your Credit Limit during say period in which the maximum ANNUAL PERCENTAGE RATE under

your Gredht Line Account ls reached,

Collection Costs, We may hie er pay someone else who [s not our salaried employes to help collect this Agreement If you do not pay.
You will pay ue that amount, This Includes our reasonable attorneys’ fees and (egal expenses, however nat to exceed fifteen percent
(18%) of the unpaid debt after default, whether or not there is 3 lawsuit, including without limilation reasonable attarneys' fees and legal
expenses for bankruptcy proceedings (including affarts to madify or vacate any automatic alay or Injunction), and appeals. {f nat prohibited
by applicable law, you also will pay any court costs, In addition to all other sums provided by law.

Accoss Davices. if your Cradil Line [s suspended or terminated, you must Immediately return to us all Cheeks and any other access devices.
Any use of Checks of other access devices following suspension or tamination may be considered fraudulent. You will aise remain lable for
any further uas of Checks or other Credil Line access devices not relumed to us.

Dalay In Enforcement. Wa may delay ar walve the enforcement of any of our righta under this Agreeiient without losing that right or any other
‘ight (fwa delay or walve any of our rights, we may enforce that right at any time in the futuré without advance notice. For example, not
{arminaling your accaunt for hon-paysnant will nol be a walver of our right to terminate your account i the future if you have not pald,

Cancellation by you. If you cancel your right to credit advances under this Agreement, you must notify us in writing at the address shown on
your periodic billing statement or other designated address and relum all Checks and any other access Gevices to us. Despite cancellation, your
obligations under this Agreement wilt remain in full foree and effect until you have pald ws all amounts due under this Agreement.

Propayment. You may prapay all or any smount owing under this Credit Line at any time without penalty, except we will be entitied to racelva
ail acerued FINANCE CHARGES, and other charges, if any, Payments In excess of your Minimum Payment will not retieve you of your obligation
to continue to make your Minimum Payments. Instead, they will reduce the principal balance owed on the Credit Line. You agree not to send
us payments marked “paid in full", “without recourse", or similar language. tf you send such a payment, we may accept it without losing any of
our rights undar ihls Agreament, and you will remain obilgated to pay any further amount awed to us. All written communications concaming
disputed amounts, Including any check or other payment Instrument that Indicates that the payment constitutes “payment In full" of the amount
owed or thet [s teadarad with othor conditions or limitations cr as full satisfaction of a disputed amount must be mailed or dalivered to: BANK
OF THE WEST, CHERRY CREEK, 2 STEELE STREET, DENVER, CO 80206-5728.

Notices. All notices will be sent to your address as shown in this Agreement. Notices will be railed to you al a different address If you give us
written notice of a diferent address, You agree to advise us prompily if you change your mailing address.

Annual Roviow. You agree that you will provide us with @ current financial statement, a naw credit application, or both, annually, on farms
provided by us. Based upon this Information we will conduat an anrwal review of your Credif Line Account, You also agree we moy obtaln
credil reporta on you at eny time, at our eole aption and expense, for any feasen, including but not fimited to detennining whether there has
been ef adverse change Ia your financial condition. We may require @ naw appralsal of the Property which secures your Credit Line at any time,
including an Internal inspection, at our sole option and expense. You authorize us to release information about you to third parties as described
in our privacy policy and our Fair Credit Reporting Act nollce, provided you did not apt cut of the applicable policy, or as permitted by jaw,

Transfer or Asaignimant. Without prior notice or approval fram you, we reserve the right to sell or Wansfer your Credit Line Account and our
rights and ob&gations under this Agreement to another tender, antity, or parson, and to aasion our rights under the Deed of Trust, Your rights
under this Agreement botang te you only and may not be transferred or assigned. Your obligations, however, are binding on your helts and legal
reprasentatives, Upon any such sale or transfer, wa will have no further obligation to pravida you with credit advances or to parform any other
obligation under this Agreement,

Tax Consequences. You understand that nelther we, nor any of our employees oF agents, make any fepresentation or warranty whatsoever
conceming the lax consequences of your establishing end using your Credit Line, including the deductibility of Intereat, and that neither we nor
our employees or agente will be flable in the event intereet on your Cradit Line Is nat deductible, You shauld conaull your own tax adviser for
guidance on this subject.

Notily Us of inaccurate Information We Roport To Consumor foporting Agenctes. Please notify us if we report any Inaccurate information about
your account(s} to # consumer reporting agency. Your written notice deseribing the specific inaccuracy(les} should be sent to us at the
following address: BANK OF THE WEST C/O CPS Repearch P.O. Box 2078 Omaha , NE 68103,

AUTOMATIC PAYMENT DEDUCTION. If you have authorized the Bank to automatically debit your minimum payment from your Bank of the
West deposit accuunt, the margin stated above as ihe Margin Added to index has been reduced by 0.25% from ihe margin that would
otherwise have been stated, If you have not authorized such deduction in the connection with this agreament, but fater Authorize such
deductions, the Bank will reduce your margin by the same amount. In elther case, if after having authorzed the deduction, you later revoke such
authorization, close your deposit account, or fall to maintain 3 sufficient batance In your accaunt to make your minimum payments, or if ihe
Bank closes your deposit account of any raason, tha margin used to calculate your Dally Parodia Rate will Increase by 0.26% . This increasa
will generally resuit in an increase In the amount of your minimum payment.

LENDER'S RIGHTS ADCITIONAL PROVISION, In addition lo any other rights wa may have, we can sugpand additional extensions of credit or
feduce your Credit Limit during any pafiod in which any of the following are in effect: “As a resuit of government action, the value of our
security interest no longer aquals cr exceeds your Credit Limit". .

FIXED RATE LOAN OPTION REQUEST. This Agreement contains an option to convert the intéreat rate from 2 variable rate with interest ilmnits to
fixed rate as calculated betow, How the Fixed Rete Loan Option Works. Prior to the end of the Draw Perlod of your Account, you may use the
Fixed Rate Loan Option feature to establish up to three (3) Fixed Rate Loan Option within your Account, A Fixed Rate Loan Option will hava a
fixed rate of interest and repayment term, and may ba for sny amaual from $5,000.00 up to the Avaliable Gredii on ihe Account. {i fhe amount

 
COLORADO GOLD EQUITY CHOICE CREDIT AGREEMENT AND DISCLOSURE
Loan Na: ' (Continued) Page &

Poe)

fa $8,000.00 to $6,099.99 you may choose 4 repayment tem from 12 to 120 months, If the loan amount is $10,000,00 ta $148,999.99 you
may choose a repayment term from 12 to 180 months. Hf the loan amount Is $20,000.00 of more, you may choose a repayment term from 12
{o 240 months. The maximum repayment term may be affected by a required minimum regular payment of $100.00. The amount of iha
payment will be the amount of principal and Interest aufficient to amortize the Fixed Rats Loan Optian over the repayment term selected by you
at the time the Fixed Rate Loan Option is exercised, You will be told the minimum payment and due cate when you exaicise the Option. THIS
MINIMUM PAYMENT WILL BE IN ADDITION TO THE MONTHLY PAYMENT DUE ON THE VARIABLE RATE LOAN PORTION. You may exercise a
Fixed Rata Loan Option In parson st any of our Banking Offices or by phone. However shouki you request @ Fixed Rate Loan Option by phone,
you agree to sign and setum any wiitien confirmation documents thal we send you.

CONDITIONS FOR EXERCISING FIXED RATE LOAN OPTION, (2) No default exists under the Account: and (b) you cannot eatablieh mora than
three (3) Fixed RateLoan Option Loans during any 12 month period, nor can you have mare than three (3) Fixed Rate Loan Option Loans open at
the seme ime, You may not use a Fixed Rate Laan Option to pay off an existing Fixed Rate Loan Option.

EFFECT OF FIXED RATE LOAN OPTION ON CREDIT LIMIT. The Credit Limit specified above is the overall credit limi on the Account, If you
exerciae a Fixed Rate Loun Option, your Account will conaist of a Variable Rate Portion and one or more Fixad Rate Partlons. The available credit
an the Account is raduced by the emount of any Fixed Rate Lean Option (s}. Any principal reduction paid on the Fixed Rate Loan Option of
Varlable Rate Lina of Cradil Portion will increase the available oredit by an equal amaunt during the Drew Periad.

FIXED RATE LOAN OPTION FEE -FINANCE CHARGE. For each Fixed Rate Loan Option exarcised, you wif he charged a fee of $100,00. The fee
will be charged to your Account.

PERIODIC FINANCES CHARGES ON FIXED RATE LOAN OPTION. The ANNUAL PERCENTAGE RATE and Dally Periodic Rate for a Fixed Rate
Loan Option will be determined at the time the Fixed Rate Loan Oallan fe exercised depending upon the amount and repayment tarn. The Annual
Percentage Rate for a Fixed Rata Loan Option may be higher than a Variable Rate Portion. We will add a margin to the {hen current Fixed Rate
Loan Index. The Fixed Rale Loan index le 1he previous month's Prima Rate as published in ihe Wall Street Journal Westem Edition on the last
tusiness day of each month, This is the same index used for the Variable Rate Line Portion of the Account. The current Fixed Rate Index Is
4.80%. The margin used to calculate the Annual Percentage Rate for Fixad Rate Loan Option will be: 8.50% (Current Rale 10,0656). However,
we may but are nat under any obligation of requiremiani to make lower Fixed Rate Loan Option rates available fram time to time. Pleasa contact
the Convenience Banking Team at 1-877-690-7943 for the Fixed Rate Loan Optlan rate currently offered, if you have chosen to have the
payment on your Equity Chalice Lina automatically deducted fram your deposit account with us, the margin statad above will reduced by 0.26%.
if afer having authorized the deductlan, you fater revoke such authorization, close your deposit accounl, or fail to maintain a aufficiant balance
in yout accaunt to make your minimum payments, or if he Bank closes your deposit account for any taaaon, the margin stated ehove will be
increased by 0.25%. This Increase will generally result tn an increase in the amount of your final payrnent. ‘The ANNUAL PERCENTAGE RATE
end Deity Periodic Rate will be disclosed to you on your monthly pertadic billing statement.

PAYMENT ON FIXED RATE LOAN OPTION. You may make monthly paymants on any Fixed Rete Loan Opilon by using an automatic payment
deduction from your deposit aécaunt with us, or by ualng the periodic billing statement coupon.

REPAYMENT PERIODIDETERMINING THE SECOND PAYMENT STREAM. Notwithstanding any torma In this Agreamant to the contrary, the
following provisions apply to establish the Second Paymant Stream to be effective during the Repayment Period:,

HOW THE REPAYMENT PERIOD WORKS . After the Draw Period, the Repayment Period will begin. You will no longer be able to obtain credit
advances, Your Regular Paymente will be based on the amortization of any balance due on the variable rata portlan of your Account at the
expiration of the Graw Period, The amontization will be based on a fixed rate of Interest and repayment term, The length of the repayment period
is diecloged on the front page of this Agveement. Tha minimum payment will be $100.00, THIS MINIMUM PAYMENT WILL BE IN ADDITION To
THE REGULAR PAYMENT DUE ON ANY FIXEO RATE LOAN OPTION IN PLACE AT THAT TIME.

PERIODIC FINANCE CHARGES. During the Repayment Period, ihe Annual Percentage Rale and Dally Periodic Rate will be fixed at a tevel that
will be based, in pari, on the vatue of an Index on the last business day of the calendar month before the Repayment Perlod begins, The index Is
the previous month's Prime Rate as published in the Wafl Street Journal western edition on the jast business day of each month, To determina
the Annual Percentage Rate ihat will apply to your account during the repayment period, we will add 2 margin to the then current value of the
Index, The current Fixed Rate index is 3.50%, The margin used to calculate the Annual Percentage Rate during tha Rapayment Pastod will be:
3.00% (Currant Fate 6.50%). If you have chosen ta have the payment dn your Equily Choice Line Aulomailcally deducted from your daposit
account with us, the margin stated above will be reducad 0.25%, if after having authorized the dedusilon, you later revoke guch
aulherization, close your depesil account or fall to mulntaln a sufficlant balance In your account to make your minimum payments, or If the Bank
closes your deposit account for any raason, the margin stated above will increase by 0.25%, This Increase will generally resull in an Increase In
the amount af your final payment. The ANNUAL PERCENTAGE RATE and Daily Rats will be disclosed to you an your monthly parlodic billing
statement.

ESTABLISHING PROPERTY VALUE WHEN THE DRAW PERIOD ENOS, The size of the margin added to the Fixed Rate Index to determine the
Annuat Pereaniage Rate during the Repayment Period ts base, In part, on the value of your property as established when the account is first
opened, if you wish us to obtain a new appraisal immediately prior to the beginning of the Repayment Periad, to determine whether a lower
margin can be used fo set the Repayment Perlod Annual Percentage Rate, you will have the option to do so. You will have to pay the casts for
the appraisal In effect al that time,

SUBORDINATION FEE, Subordination Fae not pennitted.

DELAY IN FUNDS AVAILABILITY, While all conforming paymenis mado to your Credit Line Account will be applied promptly and In accordance:
with the terms set farth above, during the Draw Perlod we may delay yaur ability to draw credit advances against tincofected funds If we
consider It necessary to varity the source and o- availabitity of the payment raceived.

Governing Law. This Agroamont will be governed by federal iaw anpicabte to va and, to the extent Hat preempted by federal jaw, the lawa of
tho Stato of Colorada without regard to its confilets of law provisions. This Agraamont has been secopted by us in the State of Colorado,

Capilon Headings. Ception headings In this Agreement are for convenience purposes only and ara not to be used to interpre! af define the
provisions af thia Agreement.

Intorpretation, You agree that iia Agreement, together with the Deed of Trust, Is the most redable evidence of your agreements with us, If we
ae to court for any raasen, we can uae B Copy, filmed or alectronic, of any periodic statement, this Agreement, the Qead of Trai of any other
document to prove what you owe us of thal a transaction has taken place. The copy, microfilm, microfiche, or optical image will have the same
validity az the orginal. You agree that, except to the extent you can show there is a billing error, your most current periodic statement is the
most retiable evidence of your obligation to pay.

Sovarabiilty. fa court finds that any provision of this Agreement Is not valid or shauld not be enforced, that fact by Itself will not mean that the
rast of this Agreement will not be valid ar enforced, Therefore, a court will enforce the res! of the provisions of thie Agrsemant even if a
provision of this Agraement may be found to be Invalid or unenforceable,

 
COLORADO GOLD EQUITY CHOICE CREDIT AGREEMENT AND DISCLOSURE
Loan No: (Continued) Page 6

Acknowledgment. You understand and agree to the terms and conditions in this Agreement. @y algning thia Agreement, you acknowledge that
you have read this Agreement. You also acknowledge recefpt of a completed copy of this Agreement, Including the Fair Credit Billing Notice and
the carly home oquity Ene of oredit appilcation disclosure, In addition to the handbook entitled “What you should know about Home Equity Lines

of Credit," givan with the application.

BORROWER:

 

 
CAL ARAND GOLD EQUITY CHOICE CREDIT AGREEMENT AND DISCLOSURE
Lean No: (Continued} Page 7

BILLING ERROR RIGHTS
YOUR BILLING RIGHTS
KEEP THIS NOTICE FOR FUTURE USE
This notice contains important information about your rights end our responsibilities under the Fair Credit Billing Act.

Notify us in case of errors or questions about your bill.

If you think your bill Is wong, or If you need mora information about a transaction on your bal, write ua an @ separale sheet at the eddress listed
on your bill, Write to us as soon as possible, We must hear from you no later than sixly (60) days aflar we sent you the first bil) on which the
error of problem appeared. You can telephone ua, but delng 20 will not preserve your rights.

In your talter, giva us the following Infarmation:
Your name and account aumbes.
The dollar amount of the sugpecied error,

Describe ine error and explain, If you can, why you believe there Is an error. tf you need more informaiton, describe the item you are
nat sure about,

ff you have authorized Us to pay your dill automatically from your savings or checking account, you can stop the payment on any amount you
think Is wrong. To stap the payment, your fatter must reach us three (3) business days before the automatlo payment fs scheduled to acour,

Your rights and our responsibilities after we receive your written notice,

We must acknowledge your letter within thirty (30) days, unless we have corrected the error by then. Within ninety (90) days, wa must elthar .
correct the error or axplain why we believe the bill was correct.

After wa recelve your fatier, we cannot try to collec! any emount you question, of report you as delinquent, We can continue to bill you for the
amount you question, including financa charges, and-we can apply any unpaid amount against your Credit Limit. You do not hava ta pay any
questioned amaunt while we are Investigating, bil you are stil obligated to pay the parte of your bi that are not in queetion.

if we flad that wa made a mistake on your bill, you will not have to pay any financa charges related to any questioned amount. If wa didn't
make a mistake, you may have to pay finance charges, and you will have to make up any missed payments on the questioned amount, In either
cage, we Will gend you @ statement of the amount you owe and the date on which It Is due.

If you fall to pay the amount that we think you owe, wa may reporl you aa delinquent. However, If cur explanation does not sallsfy you and
you write te us within ten (16) days telling ua that you stil] refuse to pay, we must tell anyone we report you to that you have a question about
your bili, And, we must teil you the name of anyone we reported you to. We must tell anyone we report you to that the matter has been
sattiad between us when It finally Is,

if wa dan’i follow these niles, we can’t caltect the first $80 of the questioned amount, even if your bill was correct.

'

 

SSS
LaubrPre, Vans 1653,10018 Cope, +r shi Copmmudon 1007, 2008. AN Right Rarbitend «CO EACSTLPCPMPINGS PO TAOTMID PRD

 
NOTICE OF FINAL AGREEMENT

porest faa

     

Sbove ere for Lender’ use only and do not limi the applicability of this document to any part
Any Hem above containing “*"*" has been omitied due ta text tength imitations.

 

      

 

 

 

Borrower; JILL 5 HANAUER Lender: BANK OF THE WEST
4143 HARRISON ST SHERRY CREEK
DENVER, CO 80208 2 STEELE STREET
DENVER, CO 90206-5728
(303) 331-9890

 

 

BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THE WRITTEN LOAN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THE WRITTEN LOAN AGREEMENT
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

Ad used in this Notice, the following terms have the following maanings:
Loan, The tenn “Lean” means the following described foan: 6 Variable Rate Disclosatia Open-and Line of Credit Loan to an Individual
with a Gredit Limtt of $84,000.60,

Losn Agreement. The term "Loan Agreement” means one or more promises, promissory notes, agreements, undertakings, security
agreements, deeds of trust or other documents, or commitments, or any combination of these actlons or documents, retating to the

Loan, Including without Ilmitation the following:
LOAN DOCUMENTS

- COLORADO GOLD EQUITY CHOICE CREDIT AGREEMENT - GO Deed of Trust for Real Properly lacated at 1443 HARRISON
AND DISCLOSURE ST, DENVER, CO 80206

- Agreement to Provide Inaurance » Gisbursement Request and Authorization

+ Notice of Final Agreement - Natlee of Right fo Cancel: JILL 3 HANAUER

» Opilonal Loan/Line Dates + Model Privacy Motice: JILL S HANAUER

Partles. ‘The term "Parties" means BANK OF THE WEST and any and all antities or individuals who are obligaled to rapay the loan
or have pledged property as security for the Loan, including without limitation the follewing:

Baorrawar: JILL § HANAUER
Grantor{s): JILL 8 HANAUER

 

 

 

Esch Party who signs batow, other than BANK OF THE WEST, acknowledges, rapresonts, and warrants to BANK OF THE WEST that it has
yocolved, read and unde: this Noticg of Final Agranment. This Notice la dated Qecomber 12, 2oi8,

BORROWER:

x
HES ee)
LENDER: /

BANK OF THE WEST

 

orized Signer

 

aneeen, Vis, 1 1D,BIS Cope. KENT GIBA Cerperwven IDET, ZO. Ab Mrehin Keener 20) EAMOMATLCPLALTDD PG CAT SOld PAGE

 
NOTICE OF RIGHT TO CANCEL

REDACTED
: ; ¥ PA id 216-20 46 Fee 4 <4 ; Ruts
Referances In the boxes above are far Lendey‘a use only and do not lime the applicability of this document to ery particular loan or
Any item above containing “"***"" has been omitted dua to text fangth limitations,

  
   
 

 

  
  
  

mero
WA Seas cia Ae er ere

ann
# REDACTED

 
           

     

 

 

Grantor: JiLt, 8 HANAUER Lender: BANK OF THE WEST
1143 HARRISON ST CHERRY CREEK
DENVER, CO 80206 : 2 STEELE STREET
DENVER, CO 66206-6728
(303} 331-3800
Your Right To Cancel

Lender has agrsed to establish an open-end credit account for you, and you have agreed ta give Lender a deed of trust on your home as security
for tha aceaunt. You have a legal right under federal law to cancel the account without coat, within three (3) business days from whichever of

the follawing events occurs last:
(A) the date of the opening of your account which i¢ Dacembor 12, 2016; or
(8) the date you recelved your Truth In Lending disclosures; or
(C) the date you received this notice of your right to cancel the account.

it you cancel your account, te deed of trust on your home ia also cancelled. Within twenty (20) calendar days after Lender receives your
notlea, Lender must fake the steps necessary to reflect the fact that the deed of truet on your home has been cancelled, and Lender muat return
to you any money or property you have given ta Lender or to anyone else in connection with this eccount, ‘

You may keep any money or property Lender has glvan you until Lender haa done the things mentioned above, but you must then offer to ratum

tia money or property Lender has given you. If It is impractical ar unfair for you! to retum the property, you must offer its reasonable value,

You may offer to retum the property at your home or et the iocalion of the property, Money muat be ralumed to Lender's addrees shown

below. one doss not take possession of the money or property wilhin twenty (20) calendar days of your offer, you may keep tt without
er obligation.

How to Cancel

if you decide to cancel the account, you may do so by notifying Lender In wriling at BANK OF THE WEST, CHERRY CREEK, 2 STEELE STREET,
DENVER, CO 80206-6728 You may use any writien statement that is signed and dated by you and states your Intention to cancel, or you
may use this notice by dating and signing below. Keep one (1) copy of this notlce because it contains important Information about your rights.

if you cancel by mall of telegram, you must sand the nolice no iater than midnight of Docomber 15, 2016 of midnight of the third (ard)
business day folowing the latest of the ihree (3) events listed above. [f you send or deliver your written notice to cancel some other way, It-
musi be dallvered to the above address no later than that time.

1 WISH TO CANCEL.

 

 

x
Data JILL'S HANAUER

   
  
 
 

Acknowladgment of Recelp

at 16 THIS NOTICE OF/f
x

fete
INSTRUCTIONS TO LENDER, This form is for use in credit transactions involving loans of any amaunt to Individuals for personal, family, or
household purposes and SECURED BY AN INTEREST iN THE CONSUMER'S CURRENT PRINCIPAL RESIDENCE, except PURCHASE MONEY
LIENS, Two (2) copies of a separate Notice of Right to Cancel form, together with a copy of the Truth in Lending dlacioaure, must be given to
each person who has an ownership interest In the residence, even If the person does not align the note,

a
‘Losmere, Var, 5,00,016 Cope, 4p UEA Corpemien Tid, F018. AD Aghin Reserved G0 EADIOTUCIRPEAS TROTIOIE PRE

 
  
  

1 ACKNOWLEDGE THAT | RECEIVED NOEL AND ONE (4) COPY OF THE TRUTH

IN LENDING DISCLOSURES.

   

 

 
LINE OF CREDIT ADVANCE REQUEST

  
 
   
  

  
  
 
  

   

UP Aa RIALASE

me

Gs2046;|h 6 ACTED

a

    

    
  
 

  
  
  

i sae Ace ountaaad |

fone . ‘heoaenen

References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular taan or item.
Any item above containing “***" has been omitted due to text length limitations.

     

fot 2 2016) (4

 
 
  
       

 

Gorrower: JILL 8 HANAVER Lender: BANK OF THE WEST
4143 HARRISON ST CHERRY GREEK
DENVER, CO 90206 2 STEELE STREET

DENVER, CO 80206-5728
{303) 331-3500

This LINE OF CREDIT ADVANCE REQUEST Js attached to and by this refarence a made a part of the Disbursement Request and Authorization,
dated Cecomber 12, 2016, and exacuted in connection with a foan or other finanelal accommodations between BANK OF THE WEST and JILL S °

HANAUER.

AMOUNT OF ADVANCE § fe ————

[ autharize Bank of the West to advance from my Hine of credit the amount indicated above,
Please dishurea as follows:

 

pam, credit my BOW account #

Sond a chack to Granch # . will pick up the shock,

 

mre —OVornight the Check to me at the following addross:

 

(Company Name If not being sent to home address)

 

Street address (no P.O. Box)

 

City, State, Zip Code.
THIS LINE OF CREDNT
BORROWER:

UEST iS EXECUTED ON DECEMBER 42, 2016,

  
  

 

queers, Vor, TZ.1EAE Cop, DoH USA Carpormena 1097, 2010, M0 Agia Fhened. =O PWT PO FO THA7IMIB PAIZS

 
 

ec
Page: 1018

 

a ii

 

12/20/2046 09:18 AM R $45.00 D $0.00
City & County of Danver oot
Eleclronically Recorded .
RECORDATION REQUESTED BY:
BANK OF THE WEST
CHERRY CREEK
2 STEELE STREET
DENVER, CO 60206-5728
WHEN REGORDED MAIL To:
BANK NEST
CONSU Seren
P.O, BO: RETURN TO:
OMAHANE 68103-2497 DRI Tite & Escrow
bane Ww. center Rd., Ste #4
ma :
aha, NE 68144 FOR RECORDER'S USE ONLY
REDACTED - REDACTED

DEED OF TRUST .

MASGMUM PRINCIPAL AMOUNT SECURED. The Lien of thla Dead of Trust shall not axeeed at any one time $84,000.00 except as
Allowed under applicable Colorada law.

THIS DEED OF TRUST js dated December 12, 2016, among JILL S HANAUER, A TENANT IN SEVERALTY,
. UNMARRIED PERSON, whose address Is 1143 HARRISON ST, DENVER, CO 80206 ("Grantor"); BANK OF
THE WEST, whose address is CHERRY CREEK, 2 STEELE STREET, DENVER, CO 80206-5728 (referred to
below sometimes as “Lender” and sometines as "Beneficlary"); and the Public Trustee of the City and
County of Denver, Colorado {referred to below as "Trustee").

GONVEYANCE AND GRANT. For valusble consideration, Grantor hereby trrevocatly grants, tranefere and assigns to Trustas for the
hanafit of Londer a8 Gonoficlary all of Grantors zight, tite, and interest In and to the following described real property, together with ‘
all exlating or subsequently erected or affixed buildings, Improvements and Mixtures; ail easements, rights of way, and eppurtenancas,
all water, water rights and ditch rights (Including etack In utillles with dlich or Inigation rights}; and all other aights, royalties, and
profits retaiing to the raat property, including without imitation all minerals, oil, ga3, geothermal and simifar matters, ithe “Real

Property") located In DENVER County, State of Colorado:

ALL THE REAL PROPERTY TOGETHER WITH IMPROVEMENTS, IF ANY, SITUATE, LYING AND BEING
IN THE COUNTY OF DENVER, STATE CF COLORADO DESCRIBED AS FOLLOWS:

LOT 29, EXGEPT THE NORTH 7.6 FEET THEREOF AND THE NORTH 1/2 OF LOT 28, EXCEPT THE
REAR 6 FSET OF SAID LOTS, BLOCK 238, CAPITOL AVENUE SUBDIVISION, CITY AND COUNTY OF

DENVER, STATE OF COLORADO,

The Real Property or its address Is commonly known as 1143 HARRISON ST, DENVER, CO 80206.

REVOLVING LINE OF CREDIT. This Oeed of Trust secures the Indebtedness Including, withovt Itmilatlon, a revolving line of crodlt,
which obligates Lander to make advances to Grantor 50 long as Grentor complies with all the forms of the Credit Agrooment, Such
advances may be mada, ropald, and remade from time to time, subject to the limitation that tho total outstanding balance owing at
any one (imo, rot including finanee charges on such balance at a fixed or variable tate or sum aa provided In the Grad Agrnoment,
any temporary overages, athar charges, and any amounts expanded or advanced as provided in elthar the indebtedness’ paragraph or
ttils paragraph, shall not excead the Credit Limit as provided In the Crodil Agraement, It [s the Intention ef Grantor and Lendor that
thls Oeed of Trust sgoures the balance outstanding under the Credit Agreomant fram tUme to time from zaro up to tha Gradit Limit as
provided In tho Credit Agrosmont and -any Intermediate balance,

Grantor presently assigns ta Lender (alec known es Beneficiary In this Dead of Trust} all of Grantors right,titla, end interast In and to
ai present end futura leases of the Property and all Rents fram the Froperty. {h edition, Grealor granla to Lender @ Untiorm
Commercial Code securily interest in the Personal Property and Rerds.

‘HIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN THE RENTS ANO PERSONAL
PROPERTY, IS GIVEN TO SECURE (A} PAYMENT OF THE INDEBTEDNESS AND {6} PERFORMANCE OF EACH OF GRANTOR'S
AGREEMENTS AND GSLIGATIONS UNDER THE CREDIT AGREEMENT, THE RELATED DOCUMENTS, AND THIS DEED GF TRUST.
THIS DEED OF TRUST 13 GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:

PAYMENT AND PEMFORMANCE, Except as otherwise provided in this Deed of Trust, Grantor shafl pay to Lender ail amounts sscured
by this Deed of Trust ss thay become due, and shall suictly and In a timely manner perform all of Grantors obligations under the
Creda Agreement, this Dead of Trust, and the Relates Nanunente . .

‘ |

EXHIBIT B

 
DEED OF TRUST
(Continued) Page 2

POSSESSION ANDO MAINTENANCE OF THE PROPERTY. Granter agrees that Grantor's possession and usa of the Property shall be
governed by the following provistona:

Possessian and Use. Until tha occurrence of en Event of Default, Grantor may (1) temain in posseseian and control of the
_ Property; (2) use, operate or manage the Property; and (3) collect tha Rents from the Property,

Duty to Maintain, Grantor shali maintain the Property in good canditlon and promptly perform all repaire, replacements, and
maintenance naceasary to preserve Its value.

Compliance With Environmental Laws. Grantor represents and warrants to Lender that: (1) Quring the period of Grantor's
ownership of the Property, there has been no use, generation, manufacture, storage, treatment, disposal, release or threatened
relaase of any Hazardous Substance by any pargon on, under, about or fram the Property, (2) Grantor has no knowledga of, or
reeson to belteve that there has been, except as previously disclosed to and acknowledged by Lender In writing, (a} any bréach
or violation of any Environmental Laws, (b) any use, generation, manufacture, storage, treatment, disposal, release of
threatened release of eny Hazardous Substances on, under, about ar fram the Property by any priar owners or occupants of the
Property, or (c} any actual or ihvealened litigation or claims of any kind by any person relating to such matters; and (3) Except
as previously disclosed to and acknowledged by Lender in writing, (a) neither Grantor nor any tenant, coniractor, agent or cther
authorized user of the Property shall use, generste, manufacture, store, treat, dispose of or release any Hazardous Substance on,
under, about or from the Property; and (0) any such ectivily shall be conducted In compliance with all appSeable federal, state,
and local laws, raguiations and ordinances, including without fimitation all Environmental Laws. Grantor aulhorizes Lender and its
agents to enter upon the Property to make such Inspections and fasis, at Grantor's expense, as Lender may deem apprapziale to
determine complianca of the Property with this section of the Deed of Trust. Any inspections or tests made by Lender shall be
for Lender's purposes only and shall not be construed to create any responsiblity or liability on the part of Lender to Grantor or fo
any other person. The representations and warranties coniained herein are based on Grantor's due diligance in Investigating the
Property for Hazardous Substances. Grantor hereby (1) releases and walves any future claims against Lender far indemnity or
contibution in the event Grantor bacomes Ilable for cleanup or other coste under'any such laws; and (2) sgrees to Indamnify,
defend, and hold harmless Lender against any and all claims, loases, Hablitles, damages, penalties, expenses which Lender
may direclly of Indirectly sustain or suffer resulting from a breach of this section of the Deed of Trust or as @ consequence of any
vsé, ganaration, manufacture, storage, disposal, release or thiealened release occurring priar to Grantors ownership or interest
In tha Propeny, whether or nol.the same was or should have been known to Grantor. The provisions of this section of ihe Deed
of Trust, Including the obligation to indemnify and defend, shell survive the payment of the Indebiedness and the satisfaction and
reconvayanca of the tien of this Dead of Trust and shail not be affected oy Lender's acquisition of any Interest In the Property,
whether by foreclosure ar olherwise.

Nulsance, Waste. Grantor shall not cause, conduct or permit any nuisance nor commil, permit, or suffer any stripping of or
waste on or to the Property of any porilon of the Properly. Without lindiling the generality of the foregaing, Grantor will not
ramove, or grant to any other party the right to remove, any Umber, minerals (Including oll and gas}, coal, day, scoria, soil, gravel
or rock products without Lenders prior written consent

Romoval of Improvements. Granior shell not demolish or remove any Improvements from the Real Property without Lenders
prior written consent, As a condition to the remaval of any Improvements, Lender may requie Grantor to make arrangerents
satisfactory to Lender to replace such Impravements with Improvements of at leaet equal value.

Lender's Right to Enter, Lender and Lender's agents and representaiives may enter upon the Real Property at all reagonabte
times to altend to Lender's interests and to Inspect the Real Praperty for purposes of Grantors compliance with the terms and
conditions of this Oeed.of Trust.

Comptlance with Governmental Requirements. Grantor shall promptly comply with all laws, ordinances, and regulations, now of
herasfer In affect, of ail governmental authorities applicable to the use or occupancy of the Properly. Granlor may contest In
gosd faith any such faw, ordinance, or regulation and withhoid compliance during any proceeding, including appropiate appeals.
80 fong as Grantor hes notified Lender In writing prior ta doing so and so long 46, In Lender's sola opinion, Lender's interests in
the Property are not feopardized. Lender may require Grantor to past adequate security of a surely bond, reasonably satisfactory
to Lender, to protact Lenders inlerest. =

Outly to Protect. Grantor agrees neither to abandon or leave unattended the Property, Grantor ahail do ail other acts, In addition
to those acts set forth above in this section, which from the character and use of the Properly ara reasonably necessary to
protect and preserve the Property. .

TAXES AND LIENS. The following provisions relating to the laxes and tiens on tha Property are pari of this Deed of Trust:

Payment. Grantor shall pay when due (and in all events prior to delinquency) aff laxes, special taxes, assessrnenis, chargas
{including water and sewar), fines and imposittons levied against or on account of the Property, and ahall pay whan due all claims
for work dona on a¢ for services rendered or material furnished to the Property. Grantor shail malntain the Property free of all
fens heving priority ever or equal to [he interest of Lender under this Deed of Trust, except for tha tien of laxes and assessments
not due, except for the Existing Indebtedness referrad to below, and except as otherwise provided in Ihis Daed of Trust.

Right to Contest, Grantor may withhold payment of any tax, assessment, or claim In connection with a good falih dispute over
the abligation to pay. 80 Jong as Lender's interest in the Properly ts not jeopardized. If a lien srises or is filed as a result of
nonpayment, Grantor shall within fifteen (15) days afier the Ran arises or, if a lien Is fied, within fifieen (15) days after Grantor
has notice of tha filing, secure ihe discharge of the lien, of H requested by Lender, deposit wih Lander cash or a sufficient

 
DEED OF TRUST
(Continued) Page 3

 

 

= —a — =

corporate surety bond or other security satisfactory ta Lender in an amount sufficient to discharge the lien plus any costs and
reasonable atiameys' fees, or other charges thal cauld accrue as 2 result of a foreciostre or sate under the lien. In any contest,
Grantor shaft defend Itself and Lander and shail satisfy any adverse judgment bafore enforcement agalnst the Property. Grantor
shall name Lender as an addilienal obligee under any surety bond furnished in the contest proceadings.

Evidence of Payment. Grantor shall upon demand furish to Lender satisfactory evidence of payment of the faxes or
asseaaments and shall authorize the appropriate governmental official to delivar to Lender at any me 4 written statement of the
taxes end ansesements against the Property.

Notice of Construction. Grantor shall notify Lender ai least fifteen (15) days before any work is commenced, any services are
furnished, or any materials are supplied to the Property, {f any mechanic's lien, materialmen’s lien, of other len could be asseried
on account of the work, services, or materials. Grantor will upon request of Lender furnish to Lender advance assurances
satisfactory to Lender that Grantor cen and will pay the cost of such improvements,

PROPERTY DAMAGE INSURANGE. The following provisions relating to insuring the Properly are a parl of this Deed of Trust,

Maintenance of insurance. Grantor shall procure and malntain policies of fire Insurance with standard extended coverage
andorsements on 6 raplacement besis for the full inaurable value covering all Improvements on the Real Properly in an amount
sufficiant to avoid application of any coinsurance clause, and with a standard mongagee clause in favor of Lendar, together with
such other hazard and dabllity Insurance as Lender may reasonably require. Pollcies shail be written in form, arnourts, coverages:
and basis reasonably acceptable to Lender and Issued by a company or companies reasonably acceplable to Lender. Grantor,
upon request of Lender, wil deliver to Lender from tlme to time the policies or certificates of inaurance in form satisfactory to
Lander, Including stipulations that coverages will not be cancelled ar diminished without al least tan (10) days prior written notice
to Lender, Each insurance poticy also shafl include an endorsement providing that coverage In favor of Lender will not be
impaired in any way by any aci, omlssion or default of Granlor of any other person. Should the Real Property be located in an
area designated by the Administrator of the Federal Emergency Management Agency as a special flegd hazerd area, Grantor
agrees to oblain and maintain Federal Flood inaurance, if available, for the maximum amount of Grantors credit line and the fuil
unpaid principal balance of arly prior Hens on the property securing the loan, up to the maximum palicy limits set under the
Nalional Flood Insurance Program, or as olhenvise requited by Lender, and to maintain such Insurance for the tarm of the foan.

Appiteallan of Proceeds, Grantor shall promptly notify Lender of any loss of damage to the Properly, Lender may make proof of
loas if Grantor fails to do so within fifteen (45) days of the casually, Whether or not Lender's security ts impaled, Lender may,
al Leaders electlon, receive and: retain the proceeds of any Iaurence and apply the proceeds to the reduction of the
indebtedness, payment of any lien affecting the Property, or tha restoration and repair of the Property. ‘ff Lender elects to apply
the proceeds to restoration and repair, Grantor shalt repair or replace the damaged or destroyed Improvements in a manner
sailsfactory to Lender. Lender shall, upon satisfactory proof of such expenditure, pay or relmburse Grantor from the procaads for
ihe reasonable cost of repair or restoration if Grantor is not in defeull under this Deed of Tryst. Any proceeds which have not
been disbursed within 180 days after thelr receipt and which Lender hae not comraltied to the repair or resloratian of the
Properly shall be used first to pay any amount owing to Lender under this Deed of Trust, then to pay accrued Inlerest, and the
remainder, if any, ehal! be appiied to the principal balance of the Indebtedness. If Lender hokls any proceeds afer payment in full
of the Indebtedness, such proceeds shall be pald to Grantor as Grantor's inferesis may appear.

Compllance with Existing Indebtedeess. During lhe period in which any Existing indabtednees described below is In affect,
compliance with the Insurance provisions contained in the Instrument evidencing such Existing Indebtedness shall constitute
compliance with the insurance provisions under thip Qeed of Trust, to the extent compliance with the terms of this Deed of Trust
would constitute a duplication of insurance requirement. If any proceeds from the Insurance become payable on loss, the
provisions In this Dead of Trust for division of proceeds shall apply only to thet portion of the proceeds noi payable to the helder
of tha Existing Indebtetness. :

LENDER'S EXPENDITURES. ff Grantor falls (A) to keep the Properly free of all laxes, lang, security Interests, encumbrances, and
other claims, (B) to provide any required Insutanca on the Property, (C) to maka repairs to the Property of to comply with any
abtigation to maintain Existing indebtedness in gaod standing as required below, then Lender may do so, If any action or praceeding is
commenced that would materially affect Lender's interests in the Property, then Lender on Grantors behalf may, but Is not required
to, take eny aclion that Lender Belleves to be appropriate to protect Lander's Interests. All expenses incurred or paid by Lender for
such purposes will then bear interest at the rate charged under the Credit Agreement from the date incurred or palé by Lender to the
dale of repayment by Grantor. Ad such expenses will become a part of the tndebtadness and, at Lender's option, wil (A) be payable
on demand: (8) te added to the balance of ihe Credit Agreement and be apportioned among and be payable with any installment
payments ta become due during either (1} the tenn of any applicable insurance policy; or (2) the remalning term of the Credit
Agreement; or (C) be treated a a balloon payment which will be due and payable at the Credit Agreement's maturity. The Deed of
Trust alsa will gacure payment of these amounts. The righls provided for In this paragraph shall be In addition to any other rights or
any remadies to which Lendar may be aniiiled on account of any default. Any such action by Lender shall not be construed as curing
Ihe default so 9s to bar Lender from any remedy that it alherwise would have had. .

WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of the Property are a part of this Deed of Trust:

Title, Grantor warrants that: (2) Grentor holds good and marketable title of record to the Property in fea simple, free and clear of
all fens and encumbrances other than those set forth in the Real Properly description or In the Existing Indebledness section
below or in any tile insurance policy, title report, of final title opinion issued in favor of, and eecapted by, Lender in connection
with this Deed of Trust, and (b) Grantor has the fuil righi, power, and authaorily to execute and deliver this Deed of Trust to

 

 
DEED OF TRUST
(Continued) Page 4

 

 

 

 

Lender. -

Defense of Title. Subject to the exception in the paragraph above, Grentor warrants and will forever defend the title to the
Property against the lawtul claims of all persons. In the event any actlan or proceeding is commenced that questions Grantor's
title or the interest of Truslee or Lender under this Deed of Trust, Grantor shell defend the action at Grantor's expense, Grantar
may ba the nominal party In such proreeding, bul Lender shall be eatilled to participate iy the. proceeding and to be represanted in
the proceeding by counsel of Lenders own ohalce, and Grantor will deliver, or cause to be dellvered, ta Lender such Insiruments
as Lender may request from time to time to parnit such participation.

Compliance With Laws, Grantor warrants thal the Property and Grantors use of the Property complles with all existing
applleable laws, ordinances, and regulations of governmental authorities.

Survival of Promises. All promises, agreements, and statements Grantor hae made In hls Deed of Trust shall survive the
execution and delivery of this Deed of Trust, ahall be continuing In nature and shall remain in full force and effect untit euch time
45 Grantors Indebtedness Is paid in full.

EXISTING INDEBTEDNESS. The following provisions concerning Existing Indebtedness are a part of this Dead of Trust:

Existing Lon. The lien of this Deed of Trust securing the indebledness may be secondary and inferior te an existing flan. Grantor
expressly covenants and agrees lo pay, or see ta the payment of, the Existing Indebtedness and to prevent any default on such
eset any default under the Instruments evidencing such indebtedness, or any default under any security documents for
such indabtedness. /

No Modification. Grantor shell not enter Into any agreement with the holder of any mortgage, deed of trust, of other secur
agraement which has priority over this Deed of Trust by which that agreement Je modified, amended, extended, or renewad
without the prior written consent of Lender, Grantor shall neither request nar accept any filure advances under any such
security agreement without the prior written consent of Lender.

CONDEMNATION. The fallowing provisions retaling to condemnation proceedings ara a part of this Deed of Trust:

Proceedings. if any proceeding in condemnation is filed, Grantor shall promptly notify Lender in writing, and Grantor shall
promptly teke such steps as may be necessary te defend the action and obtain the award, Grantor may be the nominal party In
such proceeding, bul Lender shall ba entitled to participate In tne proceeding and to be represented in the proceeding by counsel
of Its own choiva, and Grantor will deflver or cause to be delivered to Lendar such instruments and documentation as may be
requested by Lender from lime to tima to pemil euch participation.

Application of Net Proceeds, (f all of any part of the Property is condemned by eminent domain proceedinga or by any proceeding
of purchase in lieu of condemnation, Lender may at Its election require that afl or any portion of the net proceeds of the award be
applied to the indebiedness or the repair of restoration of the Property. The net proceeds of the award shall mean the award
after payment of all reasonable costs, expenses, and attorneys’ feea tneurred by Trustee or Lender in connection with the
condemnation.

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following previsions selaiing to
governmental taxes, fees and charges are a part of this Dead of Trust:

Current Taxes, Fees and Charges. Upon request by Lender, Grantor shall execute such documents In addition to this Deed of
Trust and take whataver olher action ig requested by Lender to perfect and continue Lender's Ilen on the Real Property. Grantor
shall reimburse Lender for all taxes, a8 desorbed below, together with all expenses Incurred In recarding, perfecting or continuing

this Deed of Trust, including without Emitation all taxes, fees, documentary stamps, and other charges for recording or reolstaring
this Deed of Trust.

Taxes. The following shall conslituié taxes to which this section applies: (1) a spacilic tax upon this type of Deed of Trust or
upon all or sny part of the indebtedness secured by this Deed of Trust; (2) @ specific tax on Grantor which Grantor Is
authorized or required to deduct from payments on ihe Indebtedness secured by this type of Deed of Trust; (3) a tax on this
tyne of Deed of Trust chargeable against the Lender or the halder of the Credil Agreement; and (4) a specific tax on all or any
portion of the Indebtedness ar on payments of principal and intarest made by Grantor. .

Subsequent Taxes. If any tax lo which this section appiles Is enacled subsequent to the date of this Deed of Trust, this evant
shail have the same effect as an Event of Defauk, and Lender may exercise any or all of Its available remedies for an Event of
Default ag provided balow unless Grantor elthar (1) pays the tax before it becomes delinquent, or (2} contests the tax as
provided above in the Taxes and Liens section and deposits with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender.

SECURITY AGREEMENT: FINANCING STATEMENTS. The following provisions relating to this Deed of Trust as a securily agreement
are a part of this Deed of Trust:

Securlty Agreement. This instrument shal conatiiile a Security Agreement to ihe extent any of the Property consiliutes fixtures,
ahd Lender shal have aif of the rights of a secured party under the Uniform Commercial Code as smended from time to tima.

Securlty Interest. Upon request by Lender, Grantor shall take whatever actlon Is requested by Lender to perfect and continue
Lender's security interest In the Personal Property, In addition to recording this Deed of Trust in the seat property records, Lender
may, at any time and without further authorizetion from Granter, file executed counterparts, coples of reproduclions of this Deed
of Trust a6 @ financing statement. Grantor shall reimburse Lender for all expenses Incurred in perfecting or continuing this

 
DEED OF TRUST
(Continued) Page 6

 

 

securily Interasi, Upon default, Grantor shall not remave, saver or detach the Personal Property from the Property. Upon default,
Grantor shall assemble any Percanal Property not affixed to the Property in a manner and at a place reascnably canvenient to
Grantor and Lender and make It available to Lender within three (3) days efter receipt of written demand from Lander to the
extent permitied by applicable law,

Addresses. The mailing addresses of Grantor {debtar) and Lender (secured party) from which Information concerning the security
interest granled by this Deed of Trust may be obtained (each as required by the Unlionm Commercial Code} are as stated on the
first page of this Deed of Trust.

FURTHER ASSURANCES; ATTORNEY-IN-FACT, The folowing provisions relating to further assurances and attomey-In-fact are a part
of this Deed of Trust:

Further Assurances, At any tine, and from time to dme, upon request of Lander, Grantar will make, executa and deliver, or will
cause to be made, executed or delivered, to Lender or to Lendar's designee, and when requested by Lender, cause to be filed,
recorded, refiled, or rerecorded, as ihe cate may ba, et such ilmes and in such officas and placas as Lender may deem
appropriata, any and all such mortgages, deeds of trust, sacurlty deeds, security agreements, fidancing statements, continuation
statements, insiruments of furlher assurance, cestificales, and olher documents as may, in the sole opinion of Lender, be
necessary of desirable in order to effeciuate, complete, parfaci, continue, or preserve (1) Grantor's obfigaltons under the Credit
Agreement, this Deed of Trust, and the Relaied Documents, and (2} the lens and security interasis created by this Deed of
Trusi ani the Property, whether now owned or hereafter acquired by Grantor. Urdess prohibited by law or Lender agrees to the
cantrary in wriGng, Grantor shall reimburse Lender for all costs and expenses incurred In connaction with the matters referred to
in this paragraph.

Attornay-in-Fact. If Grantor falls to do any of the things referred to in the preceding paragraph, Lender may do so for and in the
name of Grantor and at Grantors expense, For such purposes, Grantar hereby irrevocably appoints Lender as Grantor's
attomey-in-fact for the purpose of making, executing, delivering, filing, recording, and doing ail other things a3 may be necessary
or desivable, in Lender's sole opinion, to accomplish the matters referred to in the preceding paragraph.

FULL PERFORMANCE, Upon the {ull performance of all the obligations under the Credil Agreement and this Deed of Trusl, Trustes
may, upon production of documents and fees as required under applicable law, release this Deed of Trust, and such release shall
constitute 8 release of the Hen for all such additional sums and expenditures made pursuant to this Daed of Trust. Lender agrees to
cooperate with Grantor in obtaining such release and celeasing the other collateral securing the Indebtedness. Any release faas
required by law shall be pald hy Grantor, if permitted by applicable law.

EVENTS OF DEFAULT. Grantor will be in default under this Deed of Trust if any of the following happen: (A) Grantor commits fraud
or makes a material misrepresantalion al any ilme in connection with the Credit Agreement, This cen Include, for example, @ false
statement about Grantors Hicome, assets, llabilities, or any other aepdels of Grantor's financial condition. (B) Grantor does nol meet
the repayment lenss of the Credit Agreemant. (C) Grantor's action or Inaction adveraely affects the collateral or Lender's rights in
the collateral, This can Include, for example, falture 10 maintain required insurance, waste or destructive use af the dwelling, failure to
pay faxes, death of all persons Hable an the account, transfer of Ulle or sale of the dwelling, creation of a senior en on the dwelling
without Lenders permission, forectosure by the holder of anather lien, or the use of funds or the dwelling for prohiblied purposes,

RIGHTS AND REMEDIES ON DEFAULT. Subject to any applicable natlce and cue provisions under Colorado law, if an Event of
Defauk eccure undar this Deed of Trusi, at any time Ihereafler, Trustee or Lender may exercise any ene or mora of the following
rights and remadias: .

Election of Remadias, All of Lender's rights and remedias will be cumulative and may be exercised alene or together, An election
by Lender to choose any one remady will not bar Lendar from using eny other remedy. |f Lender dechies to spend money or to
perfonn any of Grantor's obligations under this Deed of Trust, after Grantor's falture to do 80, that declaton by Lender will not
affect Lender's right to declare Grantor In default and to exercise Lender's remedies.

Accelerate indebtedness. (Lender shall have the right at its aption to declare the entire Indebledness immedistaly due and
payable.

Foraclosure, Lender shall have the right to cause all or any part of the Real Property, and Personal Property, if Lender decides to
proceed against it as if it were real property, to be gold by the Trustee according fo tha laws of the Stale of Colorado as respects
foreclosures against real property. The Trusiee shall give notice in accordance wilh the laws of Colorado. The Trustee shall
apply the froceads of the sale in the following oer: (a) to all costa and expenses of the sale, Including bul not limited to
Trustee's fees, attomeys' fees, and the cost of tilie evidence; (b) ta all sums secured by this Deed of Trusti and {c} the excess,
If any, to the person or persons legally entitled to tha excess.

UCG Remedies. With respect io all of any past of the Personal Property, Lender shall have all the rights and remedies of &
secured party under the Uniform Cormencial Cade.

Collect Rents. Lender shail have the right to take possassion of and manage the Property and cofiect the Rents, including
amounts past due and unpald, and apply the net proceeds, over and above Lenders cosis, against the indebtedness. In
furtherance of this right, Lender may require any tenant or other user of the Properly to make payments of rant or use fees
directy to Lender. if the Rents ate collected by Lender, then Grantor Inrevocably designates Lendar as Grantor's atarney-in-fact
to endorse instruments received in payment thereal in the name of Grantor and to negollate tha same and coljact ine proceeds.
Paymenis by ienents or other users to Lender In response to {enders demand shal satisfy the obligations for which the
payments are made, whelher or nol any proper grounds for the demand existed. Lender may exercise its tighls under this

 
DEED OF TRUST
(Continued) Page 6

 

 

amos
Se

 

 

 

subparagraph elther in parson, by agent, or through & receiver.

Appolnt Recelver. Lender shell have the right to have a receiver appointed to take possession of all or any part of the Property,
with the power to prolecl.and preserve the Property, to operate the Property preceding foreclosure or safa, and fo collect the
Rents from the Property and apply the proceeds, over and above the cost of the receivership, agains| the Indebtedness, The
recelver may serve without bond If permitted by law. Lender's right to the appointment of a receiver shall exist whether ar not
the apparent value of the Property exceeds the Indeblednass by a substanilal amount. Emplayment by Lender shell nat disqualify
a persen from serving as a receiver. Recelver may be appointed by a court of competent juriediction upon ex parte application
and without notice, notice belng expressty waived. /

Tenancy at Sufferance. If Grantor remains in possession of the Property after the Property Is sold as provided above or Lende:
otherwise becomes entitled to possession of the Properly upan default of Grantor, Grantor ahall become a lenant at suffesance of
Lender or the purchaser of the Property aad shall, at Lender's option, either (4) pay a reasonable rental for the use of the
Property, or {2) vacate the Properly immediately upon the demand of Lender.

Other Remedios. Trustee or Lender shail have ny other aght or remedy provided in this Deed of Trust or the Credit Agreement
or available ai law ar in equity.

Sate of the Property. in exercising lis rights and remedies, Lender shall be free to deaignale on or before it flies a notice of
election and demand with the Trustee, that {he Trustee sell all or any part of the Properly‘togather ar separately, In one sale or by
separate sales. Lender shall be entilied to hid at any public sale on all of any portlon-of the Property, Upon any sale of the
Property, whether made under s power of Sale granied In this Dead of Trust or pursuant to judicial proceedings, if the holder of
the Credit Agreement \s a purchaser at such sale, tt shall ba @niiiied to use and apply all, or any portion of, the Indebtedness for
ar in satiiement or psyment of all, or any partion of, the purchase price of the Property purchaaed, and, in such case, this Deed
of Trust, the Credil Agreament, and any documents evidencing expenditures secured by this Deed of Trust shall be presented ta
the pe conducling the sala in order thal the amount of indebledness so used or applied may be credited thereon ag having
heen pald.

Attorneys’ Fees; Expenses. If Lender forecioses or Institutes any sult ar action to enforce any of the terms of thls Deed of Trust,
Lender shall be entilled to recover auch sum as the court may adjudge reasonable as attorneys’ fees at ial and upon any appeal,
Whelher or not any court action ie invalved, and to the extent nal prohiblled by law, ail reasonable expenses Lender incurs that in
Lenders opinion are necessary al dny lime for the protection of Its Interest or the enforcement cf Its rights shall become a part of
the Indebtedness payable on demand and shal) bear interest st the Credit Agreement rate from the date of the expenditure until
repald, Expenses covered by Ihis paragraph include, without limitation, however subject to any limits under applicable law,
Lenders reasonable attomeys' fees act in excess of fifteen percent (18%) of the unpald debt after default and refersal to an
attomey not Lender's salaried emptayee whether or not there is a lawsult, Including eeasonable atiorneys' fees and expenses for
bankrupley proceedings (Including efforts ta modify of vacele any automatic stay or injunction}, appeals, and any anticipated
post-judgment collection services, the coat of searching raconds, obtaining title reporis (including farectosuce reports), surveyors’
reports, and appraisal fees, titie Insurance, and fees for tha Trustee, to the extent permitted by applicable law, Grantor also will
pay any court costs, in addition to all other sums provided by law.

Rights of Trustes. To the extent panmitted by applicable law, Trustee shell have ail of the rights and dutles of Lender as set forth
f this section.

NOTICES. Any notice required to ba glvan under this Deed of Trust, including without limRation any notice of default and any notice
of sate shall be given In writing, and shell be effective when actuaily dativared, when actually received by telefacsimite (unless
otherwise raquivad by law}, when deposited with a nationally recognized overnight courier, or, If malled, whan deposited in the Unted
States mail, a¢ first class, certified or registered mall postage prepaid. dwected to the addresses shown near the beginning of this
Dead of Trust. All copies of aotices of forectosure from the holder of eny lien which has priority over this Deed of Trust shall be sent
to Lenders address, a8 shown near the baginning of this Deed of Trust. Any person may change his or her address for notices under
this Deed of Trust by giving formal written notice to the other person or pereons, specifying that the purpose of the nofice Is to
change tha person's address. For notice purposes, Grantor agrees to keep Lender informed at all times of Grantor's current address.
Unless otherwise provided or required by law, If there is more than one Grantor, any notice given by Lender to any Grantor is deemed
to be nolice given fo aif Grantors. {t will be Grantor's cesponsihility to tell the cthers of the notice from Lender.

MISCELLANEOUS PROVISIONS. The following misceftaneous provisions are a part of this Deed of Trust;

Amendments. What Is written in this Deed of Trust and In the Related Documents is Grantor's entire agreement with Lender
concaming the matters covered by this Dead of Trust. To be effective, any change or amendment to this Deed of Trust muat be
in writing and must be sloned by whoever will ba-bound or abligatec dy the change or amendment.

Capllon Headings. Capllon headings in this Dead of Trust are for conventence purposes only and are not to ba used to Interpral
of define the provisions of this Deed of Trust.

Merger. There shall be no matger of the interest or estate created by this Deed of Trust with any other Interest or estate In the
Property al any time held by or for the-benefit of Lender In any espacity, without the written consent of Lender,

Governing Law. This Deed of Trust will be governed by federal taw applicable to Lender and, to the extent not preempted by
federal law, the faws of the State of Colorado without regard to its confiteta of faw orovisions. This Daad of Trust has been
accepted by Lender In the State of Colorado.

 
DEED OF TRUST
(Continued) Page 7

 

 

— aed

 

 

 

Ao Waiver by Lender, Grantor understands Lender will not give up any of Lender's rights under this Deed of Trust.unless Lender
doas 80 in writing. The fect that Lender delays or omils to exercise any right will not mean that Lender has given up that right
if Lender does agree {n writing to give up one of Lenders rights, that does not mean Grantor will not have to comply with the
other provisions of this Deed of Trus!. Grantor also understands thal if Lender does consent to a request, that does not mean
thet Grantor will nol have to get Lenders consent again If the situation happens again, Grantor further undersiands thal jus!
because Lender consents ta one or more of Grantor's requeats, that does nol maan Lender will be required to consent to any of
Grantor's future requests. Grantor walvee presentment, demand for peyment, protest, and notice of dishonor. In the avent

' Lender Institutes legal process to obtain possession of the Property and to the extent penitted by law, Grantor hereby knowingly
and voluntarily waives any fight to a hearing prier to 2 court order granting Lender the right to lake possession of the Property,
Grantor waives all rights of exemption from execution of similar taw in the Property, and Grantor agrees that the rights of Lender
in the Property under this Deed of Trust are prior to Grantor's rights while this Ceed of Trust remains in effect.

Severability, If a courl finds that any provision af this Deed of Trust is not valld or should not be enforced, that fact by self will
not mean that ihe rest of this Deed of Trust will not be valid or enforced. Therefore, 2 court wal enforce the rest of the
provisions of this Deed of Truat even if a pravision of this Deed of Trust may be found to be invafd or unenforceabla.

Successors. and Assigns. Subject.to any jimitations steted in this Deed of Trust on transfer of Grantors interest, this ‘Deed of
Trust shall be binding upon and inure to the benefit of the pariles, thelr successors and assigns. If ownership of the Property
becomes vasied in a person other then Grantor, Lender, without natica to Grantor, may deal with Grantors successare with
reference to this Deed of Trusi and the Indebtedness by way of forbearance or extension without releasing Granior from the
obligations of this Deed af Trust or ilability under the Indebtedness.

Time is of the Basence. Time ts of the essence in the perfarmance of this Deed of Trust.

Waiver of Homestead Exemption, Grantor hereby selasses and waives ail rights and benefits of Ine homestead exemption taws of
the State of Colorado 22 to all Indebtedness secured by this Deed of Trust.

DEFINITIONS. The following words shall have the following meanings when used In this Deed af Trust:
Beneficiary. The word "Benaficlary"” means BANK OF THE WEST, and its successors and assigns.

Borrower, The word "Borrawer' means JILL $ HANAUER and Inchides alt co-signers and co-makers signing the Credit
Agreement and afl thelr succegsars and assigns.

Gredit Agreement. The words “Credit Agreement” mean the credit agreement dated December 12, 2016, with credit limit of
$84,000.00 from Grantor to Lender, togather with -all ranewais af, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promisséry note or agreement. The maturity date of the Cred Agreement is
December 16, 2046, NOTICE ‘TO GRANTOR: THE CREDIT AGREEMENT CONTAINS A VARIABLE INTEREST RATE.

Deod of Trust. The words "Deed of Trust” mean this Deed of Trust smong Grantor, Lender, and Trustee, and Includes withaul
fimitation all assignment and security interest provisions relating to the Personal Property and Rents.

Enviranmentat Laws. The words "Environmental Laws" mean any and all stale, federal and local statutes, regulations and
ordinances tefating to the protection of human health or the environment, Including without timilation the Comprehansive
Environmental Response, Compensation, and: Liability Act of 1980, as amended, 42 U.S.C, Secilon 9601, et seg. ("CERCLA"),
the Superfund Amendments and Reauthorization Act of 1966, Pub, L, No. 99-499 ("SARA"), the Hazardous Materials
Transportation Act, 49 U.5.C. Section 1801, ef seq., the Resource Conservetion and Recovery Act, 42 U.S.C. Section 6804, et
seq., or olher applicable slate or federal laws, rules, of regulallons adopted pursuant thereto.

Event of Default. The words “Eveni of Default" mean any of the events of default set forth im this Deed of Trust In the events of
defaut section of this Deed of Trust.

Existing Indebtedness, The words “Existing Indebladness" mean the indebledness described in the Existing Liens provision of
this Deed of Trust,

Grantor. The word "Grantor" means JILL S HANAVER,

Hazardous Substances, The warda “Hazardous Substances” mean materials thal, because of thelr quantity, concentration or
physical, chemical or infectlayg characteristics, may cause or pose a present of potential hazard to human heallh or the
environment when improperly used, treated, stored, disposed of, genaraled, manufactured. transported or otharwise handled,
The words "Hazardous Substances” are used In thelr very broadest sense and include without limitation any and all hazardous or
toxic substances, materials or waste aa defined by or fisted under tha Environmental Laws. The term “Hazardous Substances”
algo includes, without limitation, petroleum end pelrolewm by-products or any fraction thereof and asbesios.

Improvements, The word “Improvements” means all existing and future improvements, buildings, structures, mobe homes
affixed on the Real Properly, facilities, sdditions, replacements and other construction on the Real Property,

Indebtedness. The word “Indebledness* means all principal, interest, and other amounts, costs and-expenses payable under the
Credit Agreement or Related Documents, together with all renewals of, extensions of, modificatians of, consolidations of and
supsiitutlans for the Credit Agreement or Related Documents and any amounts expended ar advanced by Lender to discharge
Grantor's obligations or expenses incurred by Trustee or Lender to enforce Grantor's obligations under this Deed of Trust,
together with Interest on such amounts as provided in this Deed of Trust.

 
DEED OF TRUST
(Continued) Page 8

— ———- — —

Lendor. The word "Lender" means BANK OF THE WEST, lis successors end'aesigns. The words “successors or assigns” mean
ary person or company thal acquires any Interast in the Credit Agreement.

Personal Property. The words “Parsonal Property” mean alt equipment, fixtures, and other articies of personal property now or
hereafter owned by Grantor, end now or hereafter attached or affived to the Real Property; together with afl accessions, parts,
and additions to, all replacements of, and all éubstilulions for, any of such property, and together with all proceeds {including
withaut limitation all Insurance proceeds and refunds of premiums) from any sale or other diaposition of the Propesty.

Proporty. The word "Property" means collectively the Real Property and the Persona! Property.
Real Property, The wards “Real Property” mean the seal property, interests and rights, as further descrbed in this Deed of Trust,

Related Decuments. The words “Related Documents" mean all promissory notes, credil agreements, foan agreemanis, .
environmental agreements, guaranties, securtty agreements, motigages, deeds of trust, securty deeds, collateral mortgages, and

all othar Instruments, agreements and dacuments, whether now of hereafter existing, executed In connection with the
indéblediness, ‘

Rents. The word "Rents" means all present and fulure rents, revenues, income, issues, royailles, profits, and other benafifs
derived from the Property.

Trustee. The word “Trustee” means the Public Trustea of the Clty aad County of Denver, Colorado.

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND GRANTOR AGREES To iTS
TERMS,

 

 
 
 

 

 

 
 
 
    
    
  

INDIVIDUAL ACKNOWLEDGM
4
starcor (0 /AL AMA )
)S8
COUNTY OF fA, CH rem

On this day before me, the undersigned Notary Public, personally appeared JILL S HANAUER, to me known te be- the Individual
described In and who execuled the Deed of Trust, and acknowledged that he or she signed the Daed of Trust as his or her frea and

  

CLINTON WILL GARTER ,
Ho. Motary Public var,
5 Sante of Colored: eet
- Notary (D 20154092182""*, -*
fon-Explres Aug 14, 2019

  
 

 

voluntary act and deed, for ihe uses and purposes therain mentioned, Ld
Glven under day of
. JC “4, 2 oa
By Residing at LEA ag?

Notary Public in and for the State of.

 

 

a _- — a
LaserPro, Ver. 16.2.10,016 Gopr, D+F USA Gorporaiion 1997, 2016. All Rights Reserved. - CO EADISTLPICFRLPLIGOI.FC

TR-O716418 PR-124

 
AMHS 01/16/20

CUR

CTL2 0090 CTL3 O00 CTL4 9000 ACCT O0000
START DATE 12/16/15

OPT: A=ACCRUED SINCE LAST TRAN,

OPT EFF DATE TRAN
12/16/16 7301
12/27/16 83999
01/20/17 7080
O1/30/17 8005
02/03/17 8999
02/09/17 8999
02/17/17 8005
02/20/17 7680
03/07/17 8999
03/13/17 8999
03/20/17 7080
03/27/17 8999
03/28/17 8999
04/10/17 8005

PE2-NEXT PAGE PF3-PREV PAGE PF6-SELECT

cost CENTER

DESCRIPTION

CR LINE FUNDING
DDA 035367052
IMTR 035-367045
BALANCE ADVANCE
DDA 035367052
DPA 035367052
BALANCE ADVANCE
IMTR O35-367045
DDA 035367052
DDA 035367052
IMTR 035-367045
DDA 035367052
DDA 035367052
BALANCE ADVANCE

C=CAPTURE,

HISTORY SUMMARY
*S/H MEMN*ACCT MSG*

HANAUER JILL

29502

R=REVERSAL ,

TRAN AMOUNT

84,000,000
10,006.00
100.00
1,900,00
3,000.00
500.00
280.00
100.00
1,500,060
1,000.00
100.00
3,000.00
3,000.00
5,000.00

EXHIBIT C

S=SPECIFIC,

H=SPLIT HIST

POST BALANCE

.00
10,000.00

9,903.88
11,803.88
14,803.88
15,303.88
15,583.88
15,524.01
17,024.01
18,024.01
17,980.59
20,980.59
23,980.59
28,980.59

 
AMHS 01/16/20 HISTORY SUMMARY 11:26:36

cuUR *S/H MEMO*ACCT MSG*
cTL2 000 CTL3 O00 CTL4 0000 ACCT 90000C HANAUER JILL
START DATE 04/14/17 COST CENTER 29502

OPT: A=ACCRUED SINCE LAST TRAN, C=CAPTURE, R=REVERSAL, S=SPECIFIC, H=SPLIT HIST

OPT EFF DATE TRAN DESCRIPTION TRAN AMOUNT POST BALANCE
04/14/17 8999 DDA 035367052 5,000.00 33,980.59
04/20/17 7080 IMTR 035-367045 100.00 33,955,412
05/02/17 8999 DDA 035367052 5,000.00 38,955.41
05/05/17 8999 DDA 035367052 §,000,00 43,955,41
05/09/17 8005 BALANCE ADVANCE 10,000.00 $3,955.41
05/12/17 8005 BALANCE ADVANCE 7,600.00 61,555.41
05/15/17 7303 INCR HOLD AMT 7,600.00 61,555.41
05/16/17 8323 DECR HOLD AMT 7,600.00 61,555.41
05/19/17 8999 DDA 035367052 2,000.00 63,555.41
a5/20/17 7080 IMTR 035-367045 121.57 63,555.41
05/22/17 8999 BDA 035367052 4,000.00 67,555.41
06/19/17 8301 DDA 035367052 246.70 67,555.41
06/19/17 8999 DDA 035367052 5,900.00 72,555.41
07/20/17 7080 IMTR 035-367045 298.13 72,555,41

PF2-NEXT PAGE PF3-PREV PAGE PF6-SELECT

 
AMHS OL/16/20 HISTORY SUMMARY 11:26:36

CUR *S/H MFMO*ACCT MSG*
CTL2 O90 CTL3 900 CTL4 0000 ACCT 00000: HANAUER JTLL
START DATE 07/31/17 cOoST CENTER 29502

OPT: A=ACCRUED SINCE LAST TRAN, C=CAPTURE, R=REVERSAL, S=SPECIFIC, H=SPLIT HIST

OPT €FF DATE TRAN DESCRIPTION TRAN AMOUNT POST BALANCE
07/31/17 8301 DDA 035367052 322.90 72,555.41
09/20/17 7080 IMTR 035-367045 338,30 72,555.41
09/25/17 8399 DDA 047201561 100.00 72,655.41
10/16/17 8301 DDA 035367052 500.00 72,482.87
11/01/17 8999 DDA 035367052 1,000,000 73,482.87
11/02/17 8999 DDA 035367052 1,000.00 74,482.87
11/06/17 8999 DDA 035367052 500.00 74,982.87
11/20/17 7080 IMTR 035-367045 338,41 74,982.87
11/22/17 8301 DDA 035367052 g00.00 74,182.87
12/20/17 7080 IMTR 035-367045 BB6.22 74,182 ,87
01/02/18 8999 DDA 035367052 1,000,00 75,182.87
01/18/18 8999 DDA 035367052 1,000.00 76,182.87
01/20/18 7080 IMTR 035-367045 345,90 76,182.87
02/01/18 8999 DDA 035367052 1,000.00 77,182.87

PF2-NEXT PAGE PF3-PREV PAGE PF6-SELECT

 
AMHS 01/16/20 HISTORY SUMMARY 11:26:36

 

CUR *S/H MEMO*ACCT MSG*
CTL2 000 CTL3 000 CTL4 G000 ACCT 00000: HANAUER JILL :
START DATE 02/20/18 cOosT CENTER 29502 i

OPT: A=ACCRUED SINCE LAST TRAN, C=CAPTURE, R=REVERSAL, S=SPECIFIC, H=SPLIT HIST

OPT EFF DATE TRAN DESCRIPTION TRAN AMOUNT POST BALANCE
02/20/18 7080 IMTR 035-367045 367.94 77,182.87
03/20/18 7080 IMTR 035-367045 339.54 77,182.87
04/20/18 7080 IMTR 035-367045 376.27 77,182.87
05/20/18 7080 IMTR 035-367045 364.14 77,182.87
06/20/18 7080 IMTR 035-367045 392.66 77,182.87
07/20/18 7080 IMTR 035-367045 379.99 77,182.87
08/20/18 7080 IMTR 935-367045 392,66 77,182.87
09/05/18 8999 DDA 035367052 2,000.90 79,182.87
09/11/18 38999 MMA 035367045 #00,.00 79,982.87
09/12/18 8999 DDA 035367052 500,00 80,482.87
09/13/18 89993 DDA 035367052 1,500.00 81,982.87
09/17/18 7303 INCR HOLD AMT 600,00 81,982,87
03/17/18 7323 DECR HOLD AMT 600.00 81,982.87
09/17/18 8999 DDA 035367052 1,000.00 82,982.87

PF2-NEXT PAGE PF3-PREV PAGE PF6-SELECT

 
AMHS 01/16/20 HISTORY SUMMARY 11; 26:36

cuR *S/H MEMOG*ACCT MSG*
CTL2 000 CTL3 OOO CTL4 0000 ACCT 90000 HANAUER JILL
START DATE 09/17/18 COST CENTER 29502

OPT: A=ACCRUED SINCE LAST TRAN, C#CAPTURE, R=REVERSAL, S=SPECIFIC, H=SPLIT HIST

OPT EFF DATE TRAN DESCRIPTION TRAN AMOUNT POST BALANCE
09/17/18 8005 BALANCE ADVANCE ' 600,00 83,582.87
09/20/18 8999 DDA 035367052 200.00. 83,782.87
10/01/18 7O11 FEE ASSESSMENT 20.45 83,782.87
10/25/18 8301 DDA 035367052 400,00 83,782.87
10/25/18 8301 DDA 035367052 1,000,00 83,218.98
16/25/18 7888 PAYMENT AUTO CR 409.05 82,818.98
10/30/18 8999 DDA 035367052 1,000.00 83,818.98
11/01/18 7888 PAYMENT AUTO CR 415.66 83,818.98
11/16/18 8999 DDA 0353676052 100.00 83,918.98
41/19/18 8999 DDA 035367052 20.00 83,938.98
12/10/18 8999 DDA 035367052 25,00 83,963,983
12/18/18 8301 DDA 035367052 2,500.00. 83,001.96
12/20/18 8999 DDA 035367052 400.00 #3 ,401.96
12/21/18 8999 SAV 042632356 360.00 83,701.96

PF2-NEXT PAGE PF3-PREV PAGE PF6-SELECT

 
AMHS 01/16/20 HISTORY SUMMARY 11:26:36

CUR *S/H MEMO*ACCT MSG*
cTL2 006 CTL3 ODO CTL4 9000 ACCT OCDOO: HANAUER JILL
START DATE 09/17/18 cOosT CENTEK 29502

OPT: A=ACCRUED SINCE LAST TRAN, C=CAPTURE, R=REVERSAL, S=SPECIFIC, H=SPLIT HIST

OPT EFF BATE TRAN DESCRIPTION TRAN AMOUNT POST BALANCE
09/17/18 8005 BALANCE ADVANCE 600,00 83,582.87
09/20/18 8999 DDA 035367052 200.00 83,782.87
10/01/18 7011 FEE ASSESSMENT 20.45 83,782.87
10/25/18 8301 DDA 035367052 400,00 83,782.87
10/25/18 8301 DDA 035367052 1,000.00 83,218.98
10/25/18 7888 PAYMENT AUTO CR 409.05 62,818.98
10/30/18 8999 DDA 035367052 1,000,00.. 83,818.98
11/01/18 7888 PAYMENT AUTO CR 415.66 82,818.98
11/16/18 8999 DDA 035367052 100.00 63,918,98
11/19/18 8999 DDA 035367052 20.00 83,938.98
12/10/18 8999 DDA 035367052 25,00 — 83,963.96
12/18/18 8301 DDA 035367052 1,500.00 83,001,96
12/20/18 8999 BDA 035367052 400,00 83,401.96
12/21/18 8999 SAV 042632356 300.00 83,701.96

PF2-NEXT PAGE PF3-PREV PAGE PF6-SELECT

 
AMHS
cuUR
cTL2

START DATE 01/24/19

OPT:

OPT

000 CTL3

A=ACCRUED SINCE LAST TRAN,

EFF DATE
01/24/19
01/24/19
01/24/19
01/31/19
02/05/19
02/05/19
02/08/19
03/04/19
04/01/19
04/05/19
o5/01/19
05/21/19
05/21/19
O5/24/19

PF2-NEXT PAGE

01/16/20

HISTORY SUMMARY

11:26:36

*S/H MEMO*ACCT MSG*

000 CTL4 0000 ACCT 90000

TRAN
7303
7323
g005
7O11L
7303
7323
7888
7011
7O1LL
B322
7O1l
7070
7OF2
8302

PF3-

cOsT CENTER

DESCRIPTION
INCR HOLD AMT
DECR HOLD AMT
BALANCE ADVANCE
FEE ASSESSMENT
INCR HOLD AMT
DECR HOLD AMT
PAYMENT AUTO CR
FEE ASSESSMENT
FEE ASSESSMENT
DECR LINE AMT
FEE ASSESSMENT
MOVE TO NONACCR
INC NON RECVY
REINSTATE

PREY PAGE PF6-SELECT

C=CAPTURE, R=REVERSAL,

HANAUER JILL

29502

JRAN AMOUNT
260.00
260,00
260.00

23.10
20.00
20.00
416.60
23.08
21,71
84,000.00
24.03
2,182,62
2,182.62
84,000.00

S=SPECIFIC,

H=SPLIT HIST

POST BALANCE

83,701.96
83,701.96
83,961.96
83,961.96
$3,961.96
63,961.95
83,961.96
83,961,96
83,961.96
83,961.96
83,961.96
83 ,961,96
83,961.95
83,961.96

 
AMHS 01/16/20 HISTORY SUMMARY 11:26:36

CUR *S/H MEMO*ACCT MSG*
CTL2 000 CTL3B 000 CTL4 9000 ACCT 00000 HANAUER JTLL
START DATE 05/31/19 COST CENTER 29502

OPT: A=ACCRUED SINCE LAST TRAN, C=CAPTURE, R=REVERSAL, S=SPECIFIC, H=SPLIT HIST

OPT EFF DATE TRAN DESCRIPTION TRAN AMOUNT POST BALANCE
05/31/19 7011 FEE ASSESSMENT 23.26 82,961.96
06/13/19 7011 FEE ASSESSMENT 115.00 88,961.96
06/24/19 7011 FEE ASSESSMENT 82,00 83,961.96
07/01/19 7011 FEE ASSESSMENT 24.03 83,961,96
07/03/19 8322 DECR LINE AMT 84,000,00 83,961,96
07/12/19 7888 PAYMENT AUTO CR 461.65
07/12/19 9888 PMT AUTO CR REV 461.65
07/12/19 7011 FEE ASSESSMENT 15,00 83,961.96
07/31/19 7011 FEE ASSESSMENT 23.26 83,961.96
08/26/19 7011 FEE ASSESSMENT 1,080.50 83,961.96
09/03/19 70121 FEE ASSESSMENT 24.03 83,961.96
10/01/19 7011 FEE ASSESSMENT 24,03 83,961.96
10/22/19 7011 FEE ASSESSMENT 115.00 83,961.96
10/31/19 7011 FEE ASSESSMENT 23,26 83,961.96

PF2-NEXT PAGE PF3-PREV PAGE PF6-SELECT

 
AMHS 01/16/20 HISTORY SUMMARY 11:26:36

cUR *S/H MEMO*ACCT MSG*
CTL2 000 CTL3 000 CTL4 0000 ACCT oo000 HANAUER JILL
START DATE 12/02/19 cOST CENTER 29502

OPT: A=ACCRUED SINCE LAST TRAN, C=CAPTURE, R=REVERSAL, S=SPECIFIC, H=SPLIT HIST

OPT EFF DATE TRAN DESCRIPTION TRAN AMOUNT POST BALANCE
12/02/19 7011 FEE ASSESSMENT 23.14 @3,961.96
12/17/19 7011 FEE ASSESSMENT 949.45 83,961.96
12/31/19 7011 FEE ASSESSMENT 21.53 83,961.96

PF2-NEXT PAGE PF3-PREV PAGE PF6-SELECT
AMPCHSIS AM1244 I: END OF DATA FOR THIS DATE RANGE LAST

 

 

 

 
Case:20-10135-KHT Doc#:1 Filed:01/08/20 Entered:01/08/20 16:26:03 Page19 of 50

1/08/20 4:24PM

Fill in this information to identify your case and this filing:

 

 

 

Debtor 1 Jill S Hanauer

First Name Middle Name Last Name
Debtor 2
(Spouse, i filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF COLORADO

 

Case number O Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, wrlte your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

1 No. Go to Part 2.
Ves. Where is the property?

 

 

 

 

 

1.1 What is the property? Check all that apply
1143 Harrison Street __ HE Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description Duplex or multi-unit building the amount of any secured claims on Schedule D:
|_| Creditors Who Have Claims Secured by Property.
Condominium or cooperative : 5 — = eee
( Manufactured or mobile home
Current value of the Current value of the
Denver CO 80206-0000 0 Lang entire property? portion you own?
Gity State ZIP Code Investment property $690,000.00 $690,000.00
i hi
C1 Timeshare Describe the nature of your ownership interest
1 Other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one -—2 life estate), if known.
HB Debtor 1 only Fee simple
Denver DO Debtor 2 only
County
C1 Debtor 1 and Debtor 2 ‘anil oOo Check If this is community property
0 Atteast one of the debtors and another {see instructions)

Other information you wish to add about this item, such as loca!
property identification number:

Residence: home

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here =>

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

$690,000.00

 

 

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Hi No

CO Yes
Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

rm
<
we

&
ee
=

C
C
Case:20-10135-KHT Doc#:1 Filed:01/08/20 Entered:01/08/20 16:26:03 Page20 of 50

1/08/20 4:24PM

Debtor1 Jill S Hanauer Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Hi No
OO Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here => $0.00

 

 

Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? |. oa .. Current value of the
a a a oN ae portion you own? ~
Do not deduct secured
eo aera a Pate - claims or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

No
I Yes. Describe.....

 

| Household goods and furniture. | $2,000.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
CONo
WI Yes. Describe.....

 

| Electronics: - 2 TVS, Cell phone; computer | $1,000.00

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
MINo
CO Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry toois;
musical instruments

HENo
Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Hino
OD Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CI No
Wl Yes. Describe.....

 

[Women's clothing. $1,000.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

[] No
i Yes. Describe.....

 

| Jewelry: Miscellanous costume jewelry ‘| $400.00

 

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-10135-KHT Doc#:1 Filed:01/08/20 Entered:01/08/20 16:26:03 Page21 of 50

1/08/20 4:24PM
Debtor1 Jill S Hanauer Case number (if known)

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No
O Yes. Describe...

14. Any other personal and household items you did not already fist, including any health aids you did not list
HI No
0 Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $4,400.00

 

 

 

 

Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? ...-.. : __. Current value of the’ -
oe ad a Se ae ee ee ee ee a eee ee 2: ° portion you own? —
*.* Do not deduct secured
claims or exemptions.

   
      

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

OD No

Cash: $0.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

CONo

Institution name:

Wells Fargo Bank xxx7620 (Wages) Balance:
17.1. Checking -$275.00 $0.00

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HiNo

O ves Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

Mi No

0 Yes. Give specific information about them...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

O Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HI No

CJ Yes. List each account separately.
Type of account: Institution name:

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-10135-KHT Doc#:1 Filed:01/08/20 Entered:01/08/20 16:26:03 Page22 of 50

1/08/20 4:24PM

Debtor1 Jill S Hanauer Case number {if known)

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

Mi No

DYES. woes Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Hi No

Ol ves Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HNo
O Yes Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
OJ No
I Yes. Give specific information about them...

 

[Ingleside Interests: Less than 3% (Father's Tax Shelter) Unknown

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
0 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Hi No
DI Yes. Give specific information about them...

Money or property owed to you? .. Current value of the ©
Dee eee a portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
HNo
CO Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Hi No
O Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Hi No
CO Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

ONo
HM Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

Insurance: Home owners insurance

policy $0.00

 

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-10135-KHT Doc#:1 Filed:01/08/20 Entered:01/08/20 16:26:03 Page23 of 50

1/08/20 4:24PM

Debtor1 Jill S Hanauer Case number (if known)

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

Mi No
CI Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No
0 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
No
C1 Yes. Describe each claim.........

35. Any financial assets you did not already list
Hi No

CJ Yes. Give specific information..

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here $0.00

 

 

Describe Any Business-Related Property You Own or Have an Interest in. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
HE No. Go to Part 6.
0 Yes. Go to line 38.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
Hf you own or have an interest in farmland, list it In Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
I No. Go to Part 7.
D1 Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

No
CI Yes. Give specific information.........

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .........ceccsssessesenneee $0.00

 

List the Totals of Each Part of this Form

 

55. Part 1: Total real estate, line 2 $690,000.00
56. Part 2: Total vehicles, line 5 $0.00
57. Part 3: Total personal and household items, line 15 $4,400.00
58. Part 4: Total financial assets, line 36 $0.00
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 67... $4,400.00 Copy personai property totai $4,400.00

 

63. Total of all property on Schedule AJB. Add line 55 + line 62 $694,400.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-10135-KHT Doc#:1 Filed:01/08/20 Entered:01/08/20 16:26:03 Page24 of 50

108/20 4:24PM
Debtor1 Jill S Hanauer Case number (if known)

 

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-10135-KHT Doc#:1 Filed:01/08/20 Entered:01/08/20 16:26:03 Page27 of 50

Fill in this information to identify your case:

 

 

 

Debtor 1 Jill S Hanauer

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF COLORADO

 

Case number
(if known)

 

1408/20 4:24PM

OO Check if this is an

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).
1. Do any creditors have claims secured by your property?

1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Hl Yes. Fill in all of the information below.
Geta List All Secured Claims

 

 

 

 

 

 

 

 

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately :- eA . Coun B . Come j
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.As .-- Amount of claim Value of collateral Unsecured © «
much as possible, list the claims in alphabetical order according to the creditor's name =." Do not deduct the that supports this portion . :
: an . [. value of collateral. claim a If any L
2.1 | Bank of the West Describe the property that secures the claim: $91,473.82 $690,000.00 $0.00
Creditors Name 1143 Harrison Street Denver, CO
80206 Denver County
Residence: home
PO Box 2078 ea 7 the date you file, the claim is: Check all that
Denver, CO 80206 CO contingent
Number, Street, City, State & Zip Code CD untiquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CO Debtor 1 only Olan agreement you made (such as mortgage or secured
O Debtor 2 only car loan)
DD Debtor 4 and Debtor 2 only oO Statutory lien (such as tax lien, mechanic's lian)
Il At least one of the debtors and another C1 Judgment lien from a lawsuit
OC Check if this claim relates to a WB other (including a right to offset) Second Mortgage
community debt
Date debt was incurred 12/16/2016 Last 4 digits of accountnumber RED
TTT TART
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-10135-KHT Doc#:1 Filed:01/08/20 Entered:01/08/20 16:26:03 Page28 of 50

Debtor 1 Jill S Hanauer

Case number (if known)

 

1/08/20 4:24PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
2.2 | Bank of the West Describe the property that secures the claim: $235,965.92 $690,000.00 $235,965.92
Creditors Name . 1143 Harrison Street Denver, CO
cio Brown Dunning 80206 Denver County
Walker PC Residence: home
2000 S. Colorado Blvd As of the date you file, the claim is: Check all that
Tower Two, Suite 700 apply.
Denver, CO 80222 C1 contingent
Number, Street, City, State & Zip Code OO unliquidated
i pisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WB peptor 4 only Oan agreement you made (such as mortgage or secured
O Debtor 2 only car loan)
D1 Debtor 4 and Debtor 2 only Oo Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another I Judgment lien from a lawsuit
CO Check if this claim relates to a D other (including a right to offset)
community debt
Date debt was incurred 8/2018 Last 4 digits of account number
2.3 | Joe Hanauer Describe the property that secures the claim: $148,276.30 $690,000.00 $7,934.64
Creditor's Name 1143 Harrison Street Denver, CO
80206 Denver County
. t Highwa Residence: home
1200 S. Coast Hig ¥: As of the date you file, the claim is: Check all that
Suite 204 apply.
Laguna Beach, CA 92651 O contingent
Number, Street, City, State & Zip Code D1 unliquidated
O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
BB peptor 1 only Oan agreement you made (such as mortgage or secured
CZ Debtor 2 only car loan)
OO Debtor 1 and Debtor 2 only CO Statutory lien (such as tax lien, mechanic's lien)
DC Atleast one of the debtors and another = Judgment lien from a lawsuit
OO Check if this clalm relates to a #8 other (including a right to offset) Third Mortgage
community debt
Date debt was incurred 5/14/2018 Last 4 digits of account number
2.4 | Well Fargo Describe the property that secures the claim: $458,184.52 $690,000.00 $0.00

 

 

 

Creditors Name

PO Box 10335
Des Moines, JA
§0306-3411

Number, Street, City, State & Zip Code

Who owes the debt? Check one.

WH Debtor 1 only

D1 Debtor 2 only

DJ Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

C] Check # this claim relates to a
community debt

Date debt was incurred 08/12/2016

 

1143 Harrison Street Denver, CO
80206 Denver County
Residence: home

 

 

As of the date you file, the claim is: Check all that
apply.

O Contingent

C1 unliquidated

C1 Disputed

Nature of lien. Check all that apply.

Olan agreement you made (such as mortgage or secured
car loan)

CJ statutory lien (such as tax lien, mechanic's lien)

O Judgment lien from a lawsuit

other (including a right to offset) First Mortgage

 

Last 4 digits of account number RED
“APT

 

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 1060

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

$933,900.56

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page 2 of 3

Best Case Bankruptcy
Case:20-10135-KHT Doc#:1 Filed:01/08/20 Entered:01/08/20 16:26:03 Page29 of 50

408/20 4:24PM

Case number (if known)

 

Debtor 1 Jill S Hanauer
First Name Middle Name Last Name

If this Is the last page of your form, add the dollar value totals from all pages. $933,900.56
. .

Write that number here:

List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is ‘
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list tha additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Official Form 106D Additional Page of Schedule 0: Creditors Who Have Claims Secured by Property page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re: Case No, 20-10135-KHT

Chapter 7

Jill S Hanauer xxx-xx-4003,
Debtor |

 

Bank of the West, its successors and/or
assigns
Movant,

VS.
Jill S Hanauer xxx-xx-4003;

and Tom H. Connolly, Trustee,
Respondents.

 

 

AFFIDAVIT PURSUANT TO THE SERVICEMEMBERS CIVIL RELIEF ACT OF 2003
I, Laura Robles, being of lawful age, first duly sworn, hereby state as follows:

1, I am over the age of 18 and am an employee of Prober & Raphael, A Law
Corporation.

2, I have performed a search of the records maintained by the Department of Defense,
Defense Manpower Data Center (DMDC) and have determined that, according to DMDC
records (attached hereto as Exhibit “1”), Debtor, Jill S Hanauer is not presently engaged in
active duty military service as contemplated by the Servicemembers Civil Relief Act at 50
U.S.C. App. §521. Said data banks did not possess any information indicating that the Debtor,
Jill S Hanauer is currently on active duty as to all branches of the Military.

Dated: if thot foe fY By: = woe! in.

Name: ‘Laura Robles
Title: Auditor

CALIFORNIA ALL-PURPOSE ACKNGWLEDGEMENT

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or

validity of that document.

 

 

 

 

State of California
County of Los Angeles

FXHIBIT &

aE 2s
On \\ae\2ou before me, Cres. tencceze, , Notary Public, personally appeared
Laura Robles, who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that she executed the same
in her authorized capacity, and that by her signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the
foregoing paragraph is true and correct.

  

WITNESS my band:

icial seal. Notary Seal

   
 

~

ees errs

 

 

ar... ne rR v r ~
Signatvire of Notar Pub — ”
8 Y oo ae Be CAROLY# BARRAZA
ZL \ 4

   
 
  
 

32) Commission No. 2227779

‘evevervs LOON eererve

f
j
t
«
w
assatas NCC1 acanccas,

Ne ont
ao 4 ae 45] HOTARY PUBLIC-CALIFORNIA
et GushO’/ Los ANGELES COUNTY
“o a eaten My Comm. Expires JANUARY 6, 2022

 
Department of Defense Manpower Data Center Results ae of : Jan-17-2020 07:00:66 PM
SCRA 5.3

Status Report
Pursuant to Servicemembers Civil Relief Act

 

SSN: XXX-XX-4003
Birth Date:

Last Name: HANAUER
First Name: JILL

Middle Name:

Status As Of: = Jan-17-2020

Certificate ID: =T3LPCGHP1N20HD6

 

On Active Duty On Active. Duty Status Date

 

Active Duty Start Date

Active Duty End Date Status

Service Component

 

NA

NA No

 

 

 

NA

 

This response reflects the individuals’ active duty status based on the Active Duty Status Date

 

 

Left Active Duty Within 367 Days of Active Duty Status Date

 

Active Duty Start Date

Active Duty End Date Status

Service Component

 

NA

NA No

 

 

 

NA

 

This response reflects where the individual left active duty status within 367 days preceding the Activa Duty Status Date

 

 

The Member or His/Her Unit Was Notified of a Future Call-Up ta Active Duty on Active Duty Status Date

 

Order Notification Start Date

Order Notification End Date Status

Service Component

 

NA

 

 

 

NA my No

NA

 

 

 

This response reflects whether the.individual or his/her unit has received early notification to report for active duty

 

Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.

Ydaggp* fF
| fe ‘

Michael V. Sorrento, Director

Department of Defense - Manpower Data Center
400 Gigling Rd.

Seaside, CA 93955

 

EXHIBIT 1
The Defensa Manpower Data Center (OMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. 7501 et seq, as amended) (SCRA) (formerly known as
the Soldiers’ and Sailors’ Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small arror rate. In the event the individual raferenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).

This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.

More information on "Active Duty Status"

Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. in the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR} members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).

Coverage Under the SCRA is Broader in Some Cases

Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).

Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.

Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

 

In re:
Jill S Hanauer xxx-xx-4003,
Debtor(s) Case No. 20-10135-KHT
Chapter 7
Bank of the West, its successors and/or
assigns
Movant,
VS.

Jill S Hanauer xxx-xx-4003;
and Tom H. Connolly, Trustee,
Respondents.

 

 

NOTICE OF HEARING OR PRELIMINARY HEARING
OBJECTION DEADLINE: FEBRUARY 25, 2020

YOU ARE HEREBY NOTIFIED that a Motion for Relief from Automatic Stay, a copy
of which is herewith served on you, has been filed with this Court. A hearing on the motion has
been set for March 3, 2020 at 1:30 p.m., in Courtroom D, located at U.S. Bankruptcy Court,
U.S. Custom House, 721 19 Street, Denver, Colorado 80202. The hearing will be conducted
in accordance with the provisions of Local Bankruptcy Rule 4001-1.

IF YOU DESIRE TO OPPOSE THIS MOTION, you must file with this Court a
WRITTEN OBJECTION to the motion on or before the objection deadline stated above and
serve a copy upon Christopher A. Young, attorney, whose address is listed below. If you file an
objection, you are required to comply with L.B.R. 4001-1 regarding hearing procedures,
including (1) the timely submission and exchange of witness lists and exhibits and (2) attendance
at the above-scheduled hearing in person or through counsel, if represented.

If you fail to file an objection, the scheduled hearing will be vacated and an order
granting the relief requested will be granted without further noticefo you.

 
    
 

Date: February 5, 2020

 

CYLG/P.C.
1750 N. Hig
Denver, C

Phone 303-333-1252

cyoung@cylgpce.com
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:

Jill S Hanauer xxx-xx-4003,
Debtor(s)

 

Bank of the West, its successors and/or
assigns
Movant,

VS.
Jill S Hanauer xxx-xx-4003;

and Tom H. Connolly, Trustee,
Respondents.

 

 

Case No. 20-10135-KHT
Chapter 7

CERTIFICATE OF SERVICE

I hereby certify that on February 5, 2020, a true and correct copy of the NOTICE OF
HEARING OR PRELIMINARY HEARING, together with a copy of the MOTION FOR
RELIEF FROM AUTOMATIC STAY, with exhibits attached, was sent by U.S. mail, proper

postage affixed, or electronically, to the following:

Jill S Hanauer

1143 Harrison Street
Denver, CO 80206
Debtor

Kelsey Jamie Buechler, Esquire
999 18th St.

Ste., 12308

Denver, CO 80202

Attorney for Debtor

Tom H. Connolly

PO Box 68

Lafayette, CO 80026-0068
Chapter 7 Trustee

U.S. Trustee
Byron G. Rogers Federal Building
1961 Stout St., Ste., 12-200

Denver, CO 80294 .

/s/Sherrie Shinkle_
Sherrie Shinkle
